Exhibit 10.3

Execution Version

GUARANTEE AND COLLATERAL AGREEMENT

Dated as of May 28, 2020,

among

SUMMIT MIDSTREAM PARTNERS, LP,

as a Guarantor and a Pledgor,

SUMMIT MIDSTREAM HOLDINGS, LLC,

as a Pledgor and a Grantor,

each

SUBSIDIARY GUARANTOR

identified herein each in the capacity or capacities set forth herein,

and

MIZUHO BANK (USA),

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1. DEFINITIONS

     1  

Section 1.01

  Credit Agreement      1  

Section 1.02

  Other Defined Terms      2  

ARTICLE 2. GUARANTEE

     5  

Section 2.01

  Guarantee      5  

Section 2.02

  Guarantee of Payment      6  

Section 2.03

  No Limitations, etc.      6  

Section 2.04

  Reinstatement      8  

Section 2.05

  Agreement to Pay; Subrogation      8  

Section 2.06

  Information      8  

Section 2.07

  Reliance; Demands      8  

Section 2.08

  Maximum Liability      9  

Section 2.09

  Payments Free and Clear of Taxes, etc.      9  

ARTICLE 3. PLEDGE AGREEMENT

     9  

Section 3.01

  Pledge      9  

Section 3.02

  Delivery of the Pledged Collateral      10  

Section 3.03

  Representations, Warranties and Covenants      12  

Section 3.04

  Certain Representations and Warranties by the Parent      14  

Section 3.05

  Status as “Securities” of Limited Liability Company and Limited Partnership
Interests under Article 8      16  

Section 3.06

  Registration in Nominee Name; Denominations      16  

Section 3.07

  Voting Rights; Dividends and Interest, etc.      16  

            Section 3.08

  Authorization to File UCC Financing Statements      19  

ARTICLE 4. SECURITY AGREEMENT

     19  

Section 4.01

  Security Interest      19  

Section 4.02

  Representations and Warranties      22  

Section 4.03

  Covenants      24  

Section 4.04

  Other Actions      27  

Section 4.05

  Covenants Regarding Patent, Trademark and Copyright Collateral      28  

Section 4.06

  Further Assurances with Respect to Article 9 Collateral      30  

Section 4.07

  Intercompany Note      30  

ARTICLE 5. REMEDIES

     30  

Section 5.01

  Remedies Upon Default      30  

Section 5.02

  Application of Proceeds      33  

Section 5.03

  Grant of License to Use Intellectual Property      34  

 

i



--------------------------------------------------------------------------------

Section 5.04

  Securities Act, etc.      35  

Section 5.05

  Registration, etc.      35  

ARTICLE 6. INDEMNITY, SUBROGATION AND SUBORDINATION AMONG OBLIGORS

     36  

Section 6.01

  Indemnity and Subrogation      36  

Section 6.02

  Contribution and Subrogation      36  

Section 6.03

  Subordination      37  

ARTICLE 7. MISCELLANEOUS

     37  

Section 7.01

  Notices      37  

Section 7.02

  Security Interest Absolute      38  

Section 7.03

  Binding Effect; Several Nature of this Agreement      38  

Section 7.04

  Successors and Assigns      39  

Section 7.05

  Collateral Agent’s Fees and Expenses; Indemnification      39  

Section 7.06

  Collateral Agent Appointed Attorney-in-Fact      39  

Section 7.07

  Applicable Law      40  

Section 7.08

  Waivers; Amendment      40  

Section 7.09

  Waiver of Jury Trial      41  

Section 7.10

  Severability      41  

Section 7.11

  Counterparts      41  

Section 7.12

  Headings      42  

Section 7.13

  Jurisdiction; Consent to Service of Process      42  

Section 7.14

  Termination or Release      42  

Section 7.15

  Additional Subsidiary Obligors      43  

Section 7.16

  Credit Agreement      43  

Section 7.17

  Authority of Collateral Agent      43  

Section 7.18

  Other Secured Parties      44  

Section 7.19

  Intercreditor Agreement      44  

Section 7.20

  USA PATRIOT Act      44  

Section 7.21

  Special, Consequential and Indirect Damages      44  

 

ii



--------------------------------------------------------------------------------

Schedules    Schedule I    Pledged Stock Schedule II    Intellectual Property
Schedule III            Commercial Tort Claims Exhibits    Exhibit I    Form of
Supplement to the Guarantee and Collateral Agreement Exhibit II    Form of
Intellectual Property Short Form Security Agreement

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

This GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 28, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is by and among SUMMIT MIDSTREAM HOLDINGS, LLC, a Delaware limited
liability company (the “Borrower”), SUMMIT MIDSTREAM PARTNERS, LP, a Delaware
limited partnership (the “Parent”), each Subsidiary listed on the signature
pages hereof as a “Subsidiary Guarantor”, “Pledgor” or “Grantor”, each
Subsidiary that shall, at any time after the date hereof, become a Subsidiary
Guarantor, Pledgor or Grantor pursuant to Section 7.15 hereof, and MIZUHO BANK
(USA), as collateral agent (in such capacity, together with its successors and
permitted assigns in such capacity, the “Collateral Agent”) for the Secured
Parties.

WHEREAS, the Borrower, SMP TopCo, LLC, as Administrative Agent, and the Lenders
desire to enter into that certain Term Loan Credit Agreement dated as of even
date herewith (as may be amended, restated, amended and restated, supplemented,
extended, renewed, refinanced, waived or otherwise modified or replaced from
time to time, the “Credit Agreement”);

WHEREAS, the obligations of the Lenders to extend credit to the Borrower
pursuant to the Credit Agreement are conditioned upon, among other things, the
execution and delivery of this Agreement;

WHEREAS, it is in the best interests of the Parent to execute this Agreement
inasmuch as the Parent will derive substantial direct and indirect benefits from
the Loans made to the Borrower pursuant to the Credit Agreement and each other
Loan Document;

WHEREAS, each Subsidiary Guarantor is a Subsidiary of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement, and has determined that it is in its best interest to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit; and

WHEREAS, the Collateral Agent is entering into an intercreditor agreement on the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), with the Loan Parties, the collateral
agent under the SMLP Holdings Credit Agreement and the collateral agent under
the Revolving Credit Agreement, which will govern the relative rights and
priorities of the Secured Parties, the Secured Parties (as defined in the SMLP
Holdings Credit Agreement) and Secured Parties (as defined in the Revolving
Credit Agreement).

NOW, THEREFORE, in consideration of the premises, the terms and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE 1.

DEFINITIONS

Section 1.01    Credit Agreement. (a) Capitalized terms used in this Agreement
(including the recitals above) and not otherwise defined herein have the
respective meanings assigned thereto



--------------------------------------------------------------------------------

in the Credit Agreement. All terms defined in the New York UCC (as defined
herein) and not defined in this Agreement have the meanings specified therein
(and if defined in more than one article of the New York UCC, shall have the
meaning given in Article 8 or 9 thereof).

(b)    The rules of construction specified in Section 1.02 of the Credit
Agreement are incorporated herein mutatis mutandis.

Section 1.02    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.

“Claiming Obligor” has the meaning assigned to such term in Section 6.02.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereto.

“Contributing Obligor” has the meaning assigned to such term in Section 6.02.

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country or group
of countries, whether as author, assignee, transferee or otherwise including but
not limited to copyrights in software and all rights in and to databases, all
designs (including but not limited to industrial designs, Protected Designs
within the meaning of 17 U.S.C. 1301 et seq. and European Community designs),
and all Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or unregistered, (b) all registrations and applications for
registration of any such copyright in the United States or any other country or
group of countries, including registrations, supplemental registrations and
pending applications for registration in the United States Copyright Office
listed on Schedule II and (c) the right to sue or otherwise recover for any
past, present and future infringement or other violation of any of the
foregoing.

“Credit Agreement” has the meaning assigned to such term in the recitals hereto.

“Distributions” means all stock dividends, liquidating dividends, shares of
stock resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, noncash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Pledged Stock or other shares of
capital stock, member interest or other ownership interests or security
entitlements constituting Pledged Collateral, but shall not include Dividends.

 

2



--------------------------------------------------------------------------------

“Dividends” means cash dividends and cash distributions with respect to any
Pledged Stock made in the ordinary course of business and not as a liquidating
dividend.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“Foreign Jurisdiction” means any jurisdiction other than the United States of
America. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, and other
agreements), Intellectual Property, goodwill, registrations, franchises and tax
refund claims.

“Grantor” means the Borrower and each Person listed on the signature pages
hereof as a “Grantor”, together with each other Subsidiary of the Borrower, or
other Person, that from time to time becomes a party to this Agreement in the
capacity of a “Grantor” pursuant to Section 7.15 hereof. For the avoidance of
doubt, as of the Closing Date, the Grantors are the Borrower, DFW Midstream
Services LLC, a Delaware limited liability company, Grand River Gathering, LLC,
a Delaware limited liability company, Red Rock Gathering Company, LLC, a
Delaware limited liability company, Bison Midstream, LLC, a Delaware limited
liability company, Polar Midstream, LLC, a Delaware limited liability company,
Epping Transmission Company, LLC, a Delaware limited liability company, Summit
Midstream Marketing, LLC, a Delaware limited liability company, Summit Midstream
Finance Corp., a Delaware corporation, Summit Midstream Permian, LLC, a Delaware
limited liability company, Meadowlark Midstream Company, LLC, a Delaware limited
liability company, Summit Midstream Utica, LLC, a Delaware limited liability
company, Summit Midstream OpCo, LP, a Delaware limited partnership, Summit
Midstream Niobrara, LLC, a Delaware limited liability company, Summit Midstream
Permian Finance, LLC, a Delaware limited liability company, Summit Midstream
Permian II, LLC, a Delaware limited liability company, and Mountaineer Midstream
Company, LLC, a Delaware limited liability company.

“Guarantors” means, with respect to all Secured Obligations, the Parent and each
Subsidiary Guarantor.

“Indemnifying Obligor” has the meaning assigned to such term in Section 6.01.

“Intellectual Property” means all Patents, Copyrights, Trademarks, IP
Agreements, Trade Secrets, domain names, and all inventions, designs,
confidential or proprietary technical and business information, know-how,
show-how and other proprietary data or information and all related
documentation.

 

3



--------------------------------------------------------------------------------

“Intercompany Note” means that certain Intercompany Subordination Agreement,
dated as of the Closing Date, by and among each Obligor from time to time party
thereto, as a Payee and a Payor, in substantially the same form as the
Subordinated Global Intercompany Note, dated May 26, 2011, by and among the
Obligors party thereto, as a Payee and Payor, with such changes as may be
reasonably acceptable to the Administrative Agent.

“Investment Property Collateral” has the meaning assigned to such term in
Section 5.04.

“IP Agreements” means all agreements granting to or receiving from a third party
any rights to Intellectual Property to which any Grantor, now or hereafter, is a
party.

“Maximum Guarantee Amount” has the meaning assigned to such term in
Section 2.08.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligor” means each Grantor, Guarantor and Pledgor hereunder.

“Parent” has the meaning assigned to such term in the introductory paragraph
hereto.

“Patents” means all of the following: (a) all letters patent of the United
States or the equivalent thereof in any other country or group of countries, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or group of countries, including those listed on
Schedule II, (b) all reissues, continuations, divisions, continuations-in-part
or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein and (c) the right to sue or otherwise recover for any past, present and
future infringement or other violation of any of the foregoing.

“Pledged Certificated Securities” means security certificates or instruments now
or hereafter included in the Pledged Collateral.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Interests Issuer” means each Person identified in Schedule I hereto as
the issuer of Pledged Stock and each other Person that is the issuer of any
Pledged Stock after the date hereof.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” means each Person listed on the signature pages hereof as a “Pledgor”,
together with each other Subsidiary of the Borrower, or other Person, that from
time to time becomes a party to this Agreement in the capacity of a “Pledgor”
pursuant to Section 7.15 hereof. For the avoidance of doubt, as of the Closing
Date, the Pledgors are the Parent, the Borrower and the Subsidiary Guarantors.

 

4



--------------------------------------------------------------------------------

“Secured Obligations” means (i) all Obligations and (ii) all indemnification
obligations specified in Section 7.05 hereof.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Guarantor” means each Person listed on the signature pages hereof as
a “Subsidiary Guarantor”, together with each other Subsidiary of the Borrower,
or other Person, that from time to time becomes a party to this Agreement in the
capacity of a “Subsidiary Guarantor” pursuant to Section 7.15 hereof. For the
avoidance of doubt, as of the Closing Date, the Subsidiary Guarantors are the
Grantors (other than the Borrower).

“Threshold Amount” means U.S. $5.0 million.

“Trademarks” means all of the following: (a) all domestic and foreign
trademarks, trade names, service marks, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos, service
marks, other source or business identifiers, designs and General Intangibles of
like nature, now owned or hereafter adopted or acquired, all registrations
thereof, if any, including all registration and recording applications filed in
connection therewith in the United States Patent and Trademark Office listed on
Schedule II and all renewals thereof, including those listed on Schedule II
(provided that no security interest shall be granted in United States
intent-to-use trademark applications to the extent that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark applications
under applicable federal law), (b) all goodwill associated therewith or
symbolized thereby and (c) the right to sue or otherwise recover for any past,
present and future infringement, dilution or other violation of any of the
foregoing or for any injury to the related goodwill.

“Trade Secrets” means common law and statutory trade secrets and all other
confidential or proprietary or useful information and all know-how obtained by
or used in or contemplated at any time for use in the business of any Grantor,
whether or not any of the foregoing has been reduced to a writing or other
tangible form, including all documents and things embodying, incorporating or
referring in any way to the foregoing, all licenses related to the foregoing,
and including the right to sue for and to enjoin and to collect damages for the
actual or threatened misappropriation of any of the foregoing and for the breach
or enforcement of any license related to the foregoing.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the applicable jurisdiction.

ARTICLE 2.

GUARANTEE

Section 2.01    Guarantee. Each Guarantor hereby absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the full and punctual payment and
performance of the Secured Obligations. For absolute clarity and not to, in any
way, limit or contradict the definition of

 

5



--------------------------------------------------------------------------------

“Secured Obligation”, each Guarantor further agrees that the Secured Obligations
may be extended, modified, substituted, amended or renewed, in whole or in part,
without notice to or further assent from such Guarantor (except in cases where
such Guarantor is a party to the agreement giving rise to the Secured Obligation
being extended, modified, substituted, amended or renewed and such notice or
assent is required by such agreement), and each Guarantor agrees that it will
remain bound upon its guarantee hereunder notwithstanding any extension,
modification, substitution, amendment or renewal of any Secured Obligation. Each
Guarantor unconditionally and irrevocably waives notice of nonperformance,
acceleration, presentment to, demand of payment from and protest to the Borrower
or any other Obligor of any of the Secured Obligations, and also waives notice
of acceptance of or reliance on its guarantee and notice of protest for
nonpayment.

Section 2.02    Guarantee of Payment. Each Guarantor hereby further agrees that
its guarantee hereunder constitutes a guarantee of payment when due, whether at
scheduled maturity or on any date of a required prepayment or by acceleration,
demand or otherwise, and not of collection, and waives any right to require that
any resort be had by the Collateral Agent or any other Secured Party to any
other Obligor, to any security held for the payment of the Secured Obligations
or to any balance of any deposit account or credit on the books of the
Collateral Agent or any other Secured Party in favor of the Borrower or any
other Person. Each Guarantor agrees all payments will be made strictly in
accordance with the terms of the Credit Agreement and the other Loan Documents.

Section 2.03    No Limitations, etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.14, the obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Secured Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:

(i)    the failure of the Administrative Agent, the Collateral Agent or any
other Secured Party to assert any claim or demand or to exercise or enforce any
right or remedy under the provisions of any Loan Document or otherwise against
the Borrower, any other Obligor or any other guarantor or surety;

(ii)    the creation of any Secured Obligation and any rescission, waiver,
amendment, restatement, supplement or modification of, or any release from any
of the terms or provisions of, any Loan Document or any other agreement,
including with respect to (x) any of the foregoing that extends the maturity of,
or increases the amount of, any Secured Obligations and (y) any other Guarantor
under this Agreement;

(iii)    the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any Collateral or any other
collateral securing the Secured Obligations;

 

6



--------------------------------------------------------------------------------

(iv)    any default, failure or delay, willful or otherwise, in the performance
of the Secured Obligations;

(v)    any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Secured Obligations);

(vi)    any illegality, lack of validity or enforceability of any Secured
Obligation;

(vii)    any change in the corporate existence, structure or ownership of the
Borrower or any other Obligor, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower or any other Obligor or the
Property of any Obligor or any resulting release or discharge of any Secured
Obligation;

(viii)    any assignment or other transfer, in whole or in part, of any Secured
Party’s interests in and rights under this Agreement, any other Loan Document,
including any such Secured Party’s right to receive payment of the Secured
Obligations, or any assignment or other transfer, in whole or in part, of any
Secured Party’s interests in and to any of the Collateral;

(ix)    the existence of any claim, set-off or other rights that such Guarantor
may have at any time against the Borrower or any other Obligor, the Collateral
Agent, or any other Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim; or

(x)    any other circumstance (including without limitation, the expiration of
any statute of limitations) or any existence of or reliance on any
representation by the Collateral Agent or any other Person that might otherwise
constitute a defense to, or a legal or equitable discharge of, the Borrower,
such Guarantor, any other Obligor or any other guarantor or surety.

Each Guarantor expressly authorizes the Collateral Agent to take and hold
security, for the benefit of the Secured Parties, for the payment and
performance of the Secured Obligations, to exchange, waive or release any or all
such security (with or without consideration), to enforce or apply such security
and direct the order and manner of any sale thereof, subject to the terms
hereof, upon the written direction of the Administrative Agent and to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Secured Obligations, all without affecting the obligations of any Guarantor
hereunder. Each Guarantor acknowledges that its guarantee is continuing in
nature and applies to all Secured Obligations, whether existing now or in the
future. Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents, and that the waivers set forth in this Article 2 are knowingly made
in contemplation of such benefits.

 

7



--------------------------------------------------------------------------------

(b)    To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Borrower or any other
Obligor or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Obligor, other than the indefeasible payment in full in cash of all
the Secured Obligations. The Collateral Agent, on behalf of the Secured Parties,
may, upon the written direction of the Administrative Agent, foreclose on any
security held by one or more of the Secured Parties by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Secured Obligations, make any
other accommodation with the Borrower or any other Obligor or exercise any other
right or remedy available to them against the Borrower or any other Obligor,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Secured Obligations have been fully and
indefeasibly paid in full in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrower or any other Obligor, as the case may be, or
any security.

Section 2.04    Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Secured Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of the Borrower, any other
Obligor or otherwise.

Section 2.05    Agreement to Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Obligor to pay any Secured
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Secured Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Obligor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article 6 hereof.

Section 2.06    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Obligor, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Collateral Agent or the other Secured Parties have had, have now, or
will have any duty to advise such Guarantor of information known to it or any of
them regarding such circumstances or risks.

Section 2.07    Reliance; Demands. The Secured Obligations, and each of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Article 2. All dealings

 

8



--------------------------------------------------------------------------------

between the Borrower and any of the other Obligors, on the one hand, and the
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Article 2. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Obligor or any other
Person or against any collateral or other Guarantee for the Secured Obligations
or any right of offset with respect thereto; and any failure by any Secured
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Borrower or any other Obligor or any other Person
or to realize upon any such collateral or other Guarantee or to exercise any
such right of offset, or any release of the Borrower or any other Obligor or any
other Person or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

Section 2.08    Maximum Liability. Anything herein or in any other Loan Document
to the contrary notwithstanding, the maximum liability of each Guarantor in its
capacity as such hereunder and under the other Loan Documents shall in no event
exceed the amount which can be guaranteed by such Guarantor under applicable
federal and state laws relating to the insolvency of debtors (after giving
effect to the right of contribution established in Section 6.02) without
rendering such a guaranty voidable under applicable law (such maximum liability
with respect to any Guarantor determined hereunder being such Guarantor’s
“Maximum Guaranty Amount”). Without in any way limiting the generality of the
foregoing, the determination of a Maximum Guaranty Amount with respect to any
one or more Guarantors shall not in any manner reduce or otherwise affect
obligations (including the Obligations and the Secured Obligations) of any other
Obligor under the provisions of this Agreement or any other Loan Document.

Section 2.09    Payments Free and Clear of Taxes, etc. Any and all payments made
by any Guarantor under or in respect of this Agreement or any other Loan
Document shall be made in accordance with Section 2.07 of the Credit Agreement.

ARTICLE 3.

PLEDGE AGREEMENT

Section 3.01    Pledge. As security for the indefeasible payment or performance,
as the case may be, in full of the Secured Obligations, each Pledgor hereby
pledges, hypothecates, assigns, charges, mortgages, delivers, and transfers to
the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
continuing security interest in all of such Pledgor’s right, title and interest
in, to and under and whether direct or indirect, whether legal, beneficial, or
economic, whether fixed or contingent and whether now or hereafter existing or
arising (a)(i) all Equity Interests owned by it and issued by the Borrower, a
Subsidiary Loan Party, an Included Entity or an Ohio Joint Venture as of the
Closing Date; (ii) any other Equity Interests owned in the future by such
Pledgor and issued by the Borrower, a

 

9



--------------------------------------------------------------------------------

Subsidiary Loan Party, an Included Entity, an Ohio Joint Venture or, from and
after the Opt-In Time, the Double E Joint Venture; (iii) any certificates or
other instruments representing all such Equity Interests, if any; (iv) all
rights in, to and under each limited liability operating agreement, limited
liability company agreement, bylaws and each other organizational document of
each Pledged Interests Issuer; and (v) to the extent any Pledged Interest Issuer
is a limited liability company or a limited partnership, as a member or partner,
as applicable, of such Pledged Interest Issuer (collectively, each subpart of
clause (a), the “Pledged Stock”); provided that (a) Pledged Stock shall include
the interests listed on Schedule I; (b) subject to Section 3.07, all payments of
principal or interest, Dividends, Distributions, cash, instruments and other
Property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other proceeds
received in respect of, the Pledged Stock; (c) all rights and privileges of any
nature (including, without limitation, the right to vote, take actions or
consent to actions in accordance with any limited liability operating agreement,
limited liability company agreement, bylaws or other organizational document of
a Pledged Interests Issuer, and to participate in the operation of any Pledged
Interests Issuer) of such Pledgor with respect to the Pledged Stock; (d) all
General Intangibles relating to or arising out of any of the foregoing; and
(e) all proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Pledged
Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth. The security interest granted in the Pledged
Collateral is granted as security only and shall not subject the Collateral
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Pledgor with respect to or arising out of the
Pledged Collateral. Notwithstanding anything to the contrary in this Agreement,
(a) this Section 3.01 shall not constitute a grant of a security interest in
(but without limitation of the grant of security interest in the Article 9
Collateral pursuant to Section 4.01), and “Pledged Collateral” shall not
include, any Excluded Assets or any other asset or property to the extent such
grant of a security interest in such asset or property shall contravene the
definition of “Collateral and Guarantee Requirement” in the Credit Agreement or
Section 5.10 of the Credit Agreement and (b) other than as required pursuant to
Section 3.02(d) hereof, no Grantor shall be required to take any action with
respect to the perfection of security interests in security accounts (including
entering into control agreements). For the avoidance of doubt, at all times,
(i) all Equity Interests issued by the Borrower and each Subsidiary Guarantor
shall be subject to a pledge pursuant to this Agreement and (ii) all Equity
Interests issued by an Included Entity and held by a Pledgor shall be subject to
a pledge pursuant to this Agreement.

Section 3.02    Delivery of the Pledged Collateral. (a) Each Pledgor agrees
promptly to deliver or cause to be delivered to the Collateral Agent (or the
Revolver Collateral Agent as gratuitous bailee under the Intercreditor
Agreement), for the ratable benefit of the Secured Parties, any and all Pledged
Certificated Securities evidencing Pledged Stock.

(b)    (i) Upon delivery to the Collateral Agent (or the Revolver Collateral
Agent as gratuitous bailee under the Intercreditor Agreement), any Pledged
Certificated Securities required to be delivered pursuant to the foregoing
paragraph (a) of this Section 3.02 shall be accompanied

 

10



--------------------------------------------------------------------------------

by stock powers, duly executed in blank or other instruments of transfer
reasonably satisfactory to the Collateral Agent (it being agreed that for so
long as the Revolver Collateral Agent is a gratuitous bailee under the
Intercreditor Agreement for the Collateral Agent, any such instrument of
transfer that is reasonably satisfactory to the Revolver Collateral Agent shall
be deemed to be reasonably satisfactory to the Collateral Agent) and by such
other instruments and documents as the Collateral Agent may reasonably request
(it being agreed that for so long as the Revolver Collateral Agent is a
gratuitous bailee under the Intercreditor Agreement for the Collateral Agent,
the Collateral Agent may only request such instruments and documents that are
also reasonably requested by the Revolver Collateral Agent) and (ii) upon
execution of this Agreement, all other property comprising part of the Pledged
Collateral shall be accompanied to the extent necessary to perfect the security
interest in or allow realization on the Pledged Collateral by proper instruments
of assignment duly executed by the applicable Pledgor and such other instruments
or documents (including issuer acknowledgments in respect of uncertificated
securities) as the Collateral Agent may reasonably request (it being agreed that
for so long as the Revolver Collateral Agent is a gratuitous bailee under the
Intercreditor Agreement for the Collateral Agent, the Collateral Agent may only
request such instruments and documents that are also reasonably requested by the
Revolver Collateral Agent). Each delivery of Pledged Certificated Securities
shall be accompanied by a schedule describing the securities, and with respect
to such Pledged Collateral existing on the Closing Date, such schedule is
attached hereto as Schedule I and made a part hereof; provided that failure to
include any such schedule shall not affect the validity of such pledge of such
Pledged Certificated Securities. Each schedule describing the securities
delivered in connection with a delivery of Pledged Certificated Securities shall
supplement any prior schedules so delivered.

(c)    With respect to any Pledged Stock that is an “uncertificated security”
(as defined in the New York UCC), each Pledgor agrees that within thirty days
after (x) any Pledgor becoming a party hereto pursuant to Section 7.15; (y) any
Pledgor first acquiring Pledged Stock that is an “uncertificated security” or
(z) the date that any Pledged Stock already pledged hereunder becomes an
“uncertificated security” (as defined in the New York UCC), to cause the
Collateral Agent (or the Revolver Agent as gratuitous bailee under the
Intercreditor Agreement), for the ratable benefit of the Secured Parties, to
have “control” (within the meaning of Section 8-106(c)(2) of the New York UCC)
over such uncertificated securities by causing the relevant Pledged Interests
Issuer to enter into an agreement, in form and substance reasonably satisfactory
to the Collateral Agent (it being agreed that for so long as the Revolver
Collateral Agent is a gratuitous bailee under the Intercreditor Agreement for
the Collateral Agent, any such agreement that is in form and substance
reasonably satisfactory to the Revolver Collateral Agent shall be deemed to also
be in form and substance reasonably satisfactory to the Collateral Agent),
pursuant to which such Pledged Interest Issuer agrees to comply with all
instructions of the Collateral Agent (or the Revolver Collateral Agent, to the
extent it is a gratuitous bailee for the Collateral Agent pursuant to the
Intercreditor Agreement) relating to such uncertificated securities without
further consent of the Pledgor. Each delivery of a control agreement with
respect to uncertificated securities shall be accompanied by a schedule
describing the securities, and, with respect to such Pledged Collateral existing
on the Closing Date, such schedule is attached hereto as Schedule I and made a
part hereof; provided that failure to include any such schedule shall not affect
the validity of such pledge of such uncertificated securities. Each schedule
describing such uncertificated securities that will constitute Pledged
Collateral shall supplement any prior schedules so delivered.

 

11



--------------------------------------------------------------------------------

(d)    Notwithstanding paragraphs (a) and (c) above, with respect to any Pledged
Stock in which the Pledgor holds its interest in the form of a security
entitlement, each Pledgor agrees that within thirty days after (x) any Pledgor
becoming a party hereto pursuant to Section 7.15, (y) any Pledgor first
acquiring Pledged Stock held in the form of a security entitlement or (z) the
date that any Pledged Stock becomes held by a Pledgor in the form of a security
entitlement, to cause the Collateral Agent (or the Revolver Collateral Agent as
gratuitous bailee under the Intercreditor Agreement), for the ratable benefit of
the Secured Parties, to have “control” (within the meaning of
Section 8-106(d)(2) of the New York UCC) over such security entitlement by
causing the applicable securities intermediary to enter into an agreement, in
form and substance reasonably satisfactory to the Collateral Agent (it being
agreed that for so long as the Revolver Collateral Agent is a gratuitous bailee
under the Intercreditor Agreement for the Collateral Agent, any such agreement
that is in form and substance reasonably satisfactory to the Revolver Collateral
Agent shall be deemed to also be in form and substance reasonably satisfactory
to the Collateral Agent), pursuant to which the securities intermediary agrees
to comply with all entitlement orders of the Collateral Agent (or the Revolver
Collateral Agent, to the extent it is a gratuitous bailee for the Collateral
Agent pursuant to the Intercreditor Agreement) relating to such security
entitlement without further consent of the Pledgor. Each delivery of a control
agreement with respect to security entitlements shall be accompanied by a
schedule describing the securities underlying such security entitlements, and,
with respect to such Pledged Collateral existing on the Closing Date, such
schedule is attached hereto as Schedule I and made a part hereof; provided that
failure to attach any such schedule shall not affect the validity of such pledge
of such uncertificated securities. Each schedule describing such uncertificated
securities that will constitute Pledged Collateral shall supplement any prior
schedules so delivered.

(e)    Notwithstanding anything herein to the contrary, the Collateral Agent
shall not issue instructions or entitlement orders (in each case as such term is
used in the New York UCC) to a bank, securities intermediary or Pledged
Interests Issuer or other party to any control agreement (including any
securities account control agreement or agreement of a Pledged Interests Issuer
of the type contemplated by Sections 3.02(b), (c) and (d)) entered into pursuant
to the terms of the Loan Documents, unless an Event of Default has occurred and
is continuing.

Section 3.03    Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Collateral Agent,
for the ratable benefit of the Secured Parties, that:

(a)    Schedule I correctly and completely sets forth the name and jurisdiction
of each Pledged Interests Issuer, and the ownership interest (including
percentage owned and number of shares or units) of each Pledgor in, the Pledged
Stock;

(b)    each Pledgor has good and valid title to and is the legal and beneficial
owner of the Pledged Collateral and has full power and authority to grant to the
Collateral Agent the Lien in such Pledged Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained;

 

12



--------------------------------------------------------------------------------

(c)    the Pledged Stock has been duly and validly authorized and issued by
Pledged Interests Issuers and is fully paid and nonassessable;

(d)    except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Collateral indicated on Schedule I as owned by such Pledgor, (ii) holds the same
free and clear of all Liens, other than Liens described by clauses (b), (d),
(e), (n), (u), (bb), (ff) and (hh) of Section 6.02 of the Credit Agreement,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Liens described by clauses (b), (d), (e), (u), (u), (bb),
(ff) and (hh) of Section 6.02 of the Credit Agreement and (iv) subject to the
rights of such Pledgor under the Loan Documents to dispose of Pledged
Collateral, will, at its own expense, take any and all actions necessary to
defend title to the Pledged Collateral against all Persons and to defend the
security interest of the Collateral Agent, for the ratable benefit of the
Secured Parties, in the Pledged Collateral against any Lien and the priority
thereof against any Lien (other than Liens described by clauses (b), (d), (e),
(n), (u), (bb), (ff) and (hh) of Section 6.02 of the Credit Agreement);

(e)    except for restrictions and limitations imposed by the Loan Documents or
otherwise permitted to exist pursuant to the terms of the Credit Agreement, and
to the extent applicable, laws of any applicable Foreign Jurisdiction with
respect to Pledged Collateral pledged after the Closing Date and securities laws
generally, (i) the Pledged Collateral (other than Pledged Collateral consisting
of Equity Interests in any Ohio Joint Venture and the Double E Joint Venture) is
and will continue to be freely transferable and assignable and (ii) none of the
Pledged Collateral (other than Pledged Collateral consisting of Equity Interests
in any Ohio Joint Venture and the Double E Joint Venture) is or will be subject
to any option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Pledged Collateral hereunder, the
sale or disposition thereof pursuant hereto or the exercise by the Collateral
Agent of rights and remedies hereunder;

(f)    each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(g)    except, to the extent applicable, for consents or approvals required by
the laws of any applicable Foreign Jurisdiction, no consent or approval of any
Governmental Authority, any securities exchange or any other Person was or is
necessary for the validity of the pledge effected hereby (other than such as
have been obtained and are in full force and effect);

(h)    by virtue of the execution and delivery by the Pledgors of this
Agreement, when any Pledged Certificated Securities are delivered to the
Collateral Agent (or the Revolver Collateral Agent as gratuitous bailee under
the Intercreditor Agreement), for the ratable benefit of the Secured Parties, in
accordance with this Agreement, and, with respect to any other Pledged
Collateral, upon the earlier of (i) the filing of one or more UCC financing
statements with the

 

13



--------------------------------------------------------------------------------

Secretary of State (or equivalent office) of the jurisdiction of incorporation,
organization or formation of each Pledgor or (ii) the taking of the actions to
provide the Collateral Agent (or Revolver Collateral Agent as gratuitous bailee
under the Intercreditor Agreement, as applicable) with control as contemplated
by Sections 3.02(b), 3.02(c) and 3.02(d), the Collateral Agent will obtain, for
the ratable benefit of the Secured Parties, a legal, valid and perfected first
priority lien upon and security interest in such Pledged Certificated Securities
and such other Pledged Collateral as security for the payment and performance of
the Secured Obligations under the New York UCC, subject to Liens described by
clauses (b), (d), (e), (n), (u), (bb), (ff) and (hh) of Section 6.02 of the
Credit Agreement;

(i)    the pledge effected hereby is effective to vest in the Collateral Agent,
for the ratable benefit of the Secured Parties, the rights of the Pledgors in
the Pledged Collateral as set forth herein, subject, to the extent applicable,
to consents or approvals required by laws of any applicable Foreign Jurisdiction
with respect to Pledged Collateral pledged after the Closing Date;

(j)    as of the date hereof, each interest in any limited liability company
(other than Grand River Gathering, LLC, a Delaware limited liability company or
limited partnership) that is Pledged Collateral (i) is not dealt in or traded on
securities exchanges or in securities markets, (ii) is not an “investment
company security” (as defined in Section 8-103(b) of the New York UCC) and
(iii) does not provide, in the related limited liability company, partnership or
operating agreement, certificates, if any, representing such Pledged Collateral
or otherwise, that it is a security governed by Article 8 of the Uniform
Commercial Code of any jurisdiction; and

(k)    each Pledgor agrees that at any time, and from time to time, at the
expense of the Borrower, such Pledgor will promptly execute and deliver all
further instruments, and take all further action, that may be necessary, or that
the Collateral Agent may reasonably request (but only to the extent such request
is no more burdensome as any such request made by the Revolver Collateral
Agent), in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable, subject to the terms and conditions
of the Intercreditor Agreement, the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Pledged Collateral; and each
Pledgor agrees that, upon the acquisition (or on any date that a Person directly
owned by such Pledgor meets the description of a Subsidiary Loan Party or an
Included Entity) after the date hereof by such Pledgor of any Pledged
Collateral, with respect to which the security interest granted hereunder is not
perfected automatically upon such acquisition, to take such actions with respect
to such Pledged Collateral or any part thereof as required by the Loan
Documents.

Section 3.04    Certain Representations and Warranties by the Parent. The
Parent, in its capacity as a Pledgor and a Guarantor hereunder, represents and
warrants on behalf of and in respect of itself to the Collateral Agent and each
Secured Party that:

(a)    Organization; Powers. The Parent (i) is duly organized, and validly
existing in the jurisdiction of its incorporation, organization or formation,
(ii) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted, (iii) is in good

 

14



--------------------------------------------------------------------------------

standing (to the extent that such concept is applicable in the relevant
jurisdiction) and qualified to do business in each jurisdiction (including its
jurisdiction of incorporation, organization or formation) where such
qualification is required, except where the failure, individually or in the
aggregate, to so qualify or to be in good standing could not reasonably be
expected to have a material adverse effect on the Parent’s pledge of Pledged
Collateral in support of the Secured Obligations and (iv) has the power and
authority to execute, deliver and perform its obligations under this Agreement
and each other agreement or instrument contemplated hereby to which it is or
will be a party.

(b)    Authorization. The execution, delivery and performance by the Parent of
this Agreement (i) has been duly authorized by all necessary limited partnership
action required to be obtained by the Parent and (ii) will not (A) violate (1)
any provision of law, statute, rule or regulation, or of the certificate of
partnership or other constitutive documents or limited partnership agreement of
the Parent, (2) any applicable order of any court or any rule, regulation or
order of any Governmental Authority or (3) any provision of any indenture,
lease, agreement or other instrument to which the Parent is a party or by which
it or its property is or may be bound, (B) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, lease, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
subclause (A)(3) and (B) of this clause (ii), could reasonably be expected have
a material adverse effect on the Parent’s pledge of Pledged Collateral in
support of the Secured Obligations, or (iii) will not result in the creation or
imposition of any Lien upon or with respect to any Property now owned or
hereafter acquired by the Parent, other than pursuant to this Agreement.

(c)    Enforceability. This Agreement has been duly executed and delivered by
the Parent and constitutes, and each other Loan Document to be executed and
delivered by the Parent when executed and delivered by the Parent will
constitute, a legal, valid and binding obligation of the Parent enforceable
against the Parent in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other laws affecting creditors’ rights generally, (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (iii) implied covenants of good faith and fair dealing.

(d)    Governmental Approvals. No action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the entry into this Agreement by the Parent except
for (i) the filing of UCC financing statements or intellectual property short
form security agreements with the United States Patent and Trademark Office or
the United States Copyright Office, (ii) such consents, authorizations, filings
or other actions that have been made or obtained and are in full force and
effect, and (iii) such actions, consents, approvals, registrations or filings,
the failure to be obtained or made which could not reasonably be expected to
have a material adverse effect on such the Parent’s pledge of the Pledged
Collateral in support of the Secured Obligations.

(e)    Limitations on Parent. The Parent shall not acquire, lease, manage, own
or operate any Gathering System or Gathering Agreement, and will not acquire or
own any Equity Interests

 

15



--------------------------------------------------------------------------------

other than Equity Interests of the Borrower and of any other Person engaged in
those lines of businesses permitted to be engaged in by the Borrower under
Section 6.08 of the Credit Agreement.

Section 3.05    Status as “Securities” of Limited Liability Company and Limited
Partnership Interests under Article 8. The Parent and each other Obligor hereby
covenants and agrees that, without the prior express written consent of the
Collateral Agent (given at the written direction of the Administrative Agent),
it will not agree to any election to treat any of its limited partnership
interests or limited liability company interests (other than interests in the
Parent) or any limited partnership interests or limited liability company
interest of any Pledged Interests Issuer as securities governed by Article 8 of
the Uniform Commercial Code of any jurisdiction unless it promptly notifies the
Collateral Agent of such election and takes such action required to establish
the Collateral Agent’s (or Revolver Collateral Agent’s, as gratuitous bailee
under the Intercreditor Agreement) “control” (within the meaning of
Section 8-106 of the New York UCC) over such Pledged Collateral as required
pursuant to Section 3.02 (it being understood by the parties hereto that, as of
the date hereof, the requirements set forth in this Section 3.05 have been
satisfied with respect to the limited liability company interests in Grand River
Gathering, LLC, a Delaware limited liability company).

Section 3.06    Registration in Nominee Name; Denominations. Subject to the
terms of the Intercreditor Agreement, the Collateral Agent, on behalf of the
Secured Parties, shall have the right (in its sole and absolute discretion) to
hold the Pledged Certificated Securities in the name of the applicable Pledgor,
endorsed or assigned in blank or in favor of the Collateral Agent (or in favor
of the Revolver Collateral Agent, to the extent it is a gratuitous bailee for
the Collateral Agent pursuant to the Intercreditor Agreement) or, if an Event of
Default shall have occurred and be continuing, in its own name or in the name of
its nominee. Each Pledgor will promptly give to the Collateral Agent copies of
any notices or other communications received by it with respect to Pledged
Certificated Securities registered in the name of such Pledgor. Subject to the
terms of the Intercreditor Agreement, if an Event of Default shall have occurred
and be continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Certificated Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement
and the other Loan Documents. Each Pledgor shall use its commercially reasonable
efforts to cause any Person that is not a party to this Agreement to comply with
a request by the Collateral Agent (it being agreed that the Collateral Agent
will not make any such request unless the Revolver Collateral Agent has also
made such request), pursuant to this Section 3.06, to exchange certificates
representing Pledged Certificated Securities of such Person for certificates of
smaller or larger denominations.

Section 3.07    Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing:

(i)    Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Collateral, the rights and
remedies, subject to the Intercreditor Agreement, of any

 

16



--------------------------------------------------------------------------------

of the Collateral Agent or the other Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability, subject to the
Intercreditor Agreement, of the Secured Parties to exercise the same.

(ii)    The Collateral Agent shall promptly execute and deliver to each Pledgor,
or cause to be executed and delivered to such Pledgor, all such proxies, powers
of attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to Section 3.07(a)(i).

(iii)    Each Pledgor shall be entitled to receive and retain any and all
Dividends, interest, principal and other Distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
Dividends, interest, principal and other Distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash Dividends, interest, principal or other Distributions that
would constitute Pledged Certificated Securities, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Certificated Securities or received in exchange for
Pledged Certificated Securities or any part thereof, or in redemption thereof,
or as a result of any merger, consolidation, acquisition or other exchange of
assets to which such issuer may be a party or otherwise, shall be and become
part of the Pledged Collateral, and, if received by any Pledgor, shall not be
commingled by such Pledgor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Collateral Agent, for the ratable benefit of the Secured Parties, and shall be
forthwith delivered to the Collateral Agent (or the Revolver Collateral Agent as
gratuitous bailee under the Intercreditor Agreement), for the ratable benefit of
the Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the Collateral Agent (or the Revolver Collateral
Agent, to the extent it is a gratuitous bailee for the Collateral Agent pursuant
to the Intercreditor Agreement)).

(b)    Automatically (without any request or notice being delivered by the
Collateral Agent) upon the occurrence and during the continuance of a Default or
an Event of Default pursuant to Sections 7.01(b), (c), (f), (h) or (i) of the
Credit Agreement, and upon the occurrence and during the continuance of any
other Event of Default, after written notice delivered in accordance with the
Intercreditor Agreement by the Collateral Agent to the Borrower (given at the
written direction of the Administrative Agent), all rights of any Pledgor to
Dividends, interest, principal or other Distributions that such Pledgor is
authorized to receive pursuant to Section 3.07(a)(iii) shall cease, and all such
rights shall thereupon become vested, subject to the Intercreditor Agreement,
for the ratable benefit of the Secured Parties, in the Collateral Agent, which
shall, subject to the Intercreditor Agreement, have the sole and exclusive right
and authority to receive and retain such Dividends, interest, principal or other
Distributions. Automatically (without any request or notice being delivered by
the Collateral Agent) upon the occurrence and during the continuance of a
Default or an Event of Default pursuant to Sections 7.01(b), (c), (f), (h) or
(i) of the Credit Agreement, and upon the occurrence and during the continuance
of any other Event of Default, after written notice in accordance with the
Intercreditor Agreement by the Collateral Agent to the Borrower (given at the
written direction of the Administrative Agent), all Dividends, interest,
principal or other

 

17



--------------------------------------------------------------------------------

Distributions received by any Pledgor contrary to the provisions of this
Section 3.07 shall not be commingled by such Pledgor with any of its other funds
or property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Collateral Agent, for the ratable benefit of the
Secured Parties, and shall be forthwith delivered to the Collateral Agent (or
the Revolver Collateral Agent as gratuitous bailee under the Intercreditor
Agreement), for the ratable benefit of the Secured Parties, in the same form as
so received (endorsed in a manner reasonably satisfactory to the Collateral
Agent (or the Revolver Collateral Agent, to the extent it is a gratuitous bailee
for the Collateral Agent pursuant to the Intercreditor Agreement)); provided,
that (i) the failure of the Collateral Agent to give the notice referred to in
this sentence shall have no effect on the rights of the Collateral Agent
hereunder, and (ii) the Collateral Agent shall not be required to deliver any
such notice if such delivery would be prohibited by applicable law. Any and all
money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this Section 3.07(b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
that effect, the Collateral Agent shall promptly repay to each Pledgor (without
interest) all dividends, interest, principal or other distributions that such
Pledgor would otherwise be permitted to retain pursuant to the terms of
Section 3.07(a)(iii) and that remain in such account, as set forth in reasonable
detail in such certificate.

(c)    Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent (given at the written direction of the
Administrative Agent) to the relevant Pledgors of the Collateral Agent’s
intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers and all other incidental
rights of ownership with respect to any Pledged Stock or other Property
constituting Pledged Collateral it is entitled to exercise pursuant to
Section 3.07(a)(i), and the obligations of the Collateral Agent under
Section 3.07(a)(ii), shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, for the ratable benefit of the Secured Parties,
which shall, subject to the Intercreditor Agreement, have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers (in
each case acting at the written direction of the Administrative Agent); provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right, but not the obligation, from time to time following and
during the continuance of an Event of Default to permit the Pledgors to exercise
such rights. After all Events of Default have been cured or waived and the
Borrower has delivered to the Collateral Agent a certificate to that effect,
each Grantor shall have the right to exercise the voting and/or consensual
rights and powers that such Grantor would otherwise be entitled to exercise
pursuant to the terms of Section 3.07(a)(i).

EACH PLEDGOR HEREBY GRANTS THE COLLATERAL AGENT AN IRREVOCABLE PROXY,
EXERCISABLE UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, TO VOTE THE PLEDGED STOCK AND SUCH OTHER PLEDGED COLLATERAL, WITH SUCH
PROXY TO REMAIN VALID, SO LONG AS SUCH EVENT OF DEFAULT IS CONTINUING AND HAS
NOT BEEN CURED OR WAIVED, UNTIL THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL
SECURED OBLIGATIONS.

Each Pledgor agrees promptly to deliver to the Collateral Agent such additional
proxies and other documents as the Collateral Agent may reasonably request (but
only to the extent such request is no more burdensome as any such request made
by the Revolver Collateral Agent) to exercise the voting power and other
incidental rights of ownership described above.

 

18



--------------------------------------------------------------------------------

Section 3.08    Authorization to File UCC Financing Statements. Each Pledgor
hereby irrevocably authorizes the Collateral Agent at any time and from time to
time to file in any relevant jurisdiction any initial financing statements,
continuation statements, amendments, other filings and recordings, with respect
to the Pledged Collateral or any part thereof and amendments thereto that
contain information required, useful, convenient or appropriate to perfect the
security interest granted pursuant to this Agreement, describing the Pledged
Collateral as described in this Agreement or as the Collateral Agent may
otherwise determine in its sole discretion, is necessary, advisable or prudent
to ensure the perfection of such security interests, including, with respect to
the Borrower or any Subsidiary Guarantor, describing the Pledged Collateral as
“all assets” or “all property” or words of similar import. To the extent any
Pledgor is also a Grantor, the Collateral Agent may, in its sole discretion,
file initial financing statements, continuation statements, amendments or other
filings and recordings that cover either (i) all Collateral pledged by such
Grantor/Pledgor or (ii) the Pledged Collateral separately from the Article 9
Collateral pledged by such Grantor/Pledgor (such that two or more filings,
including initial financing statements, would be filed), and, with respect to
both clauses (i) and (ii), each of such filings may describe the Collateral
described in such filing as “all assets” or “all property” or words of similar
import and each of such filings may be made pursuant to either or both of this
Section 3.08 and Section 4.01(b). Notwithstanding any provision set forth in
this Agreement, the Collateral Agent shall have no obligation to file any
initial financing statements or continuation statements, and such responsibility
shall be an obligation of the Administrative Agent.

ARTICLE 4.

SECURITY AGREEMENT

Section 4.01    Security Interest. (a) As security for the indefeasible payment
or performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby pledges, hypothecates, assigns, charges, mortgages, delivers, and
transfers to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
continuing security interest (the “Security Interest”) in all right, title and
interest in, to and under any and all of the following assets and properties now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i)    all Accounts;

(ii)    all As-Extracted Collateral;

(iii)    all Chattel Paper;

(iv)    all cash, Money and Deposit Accounts;

(v)    all Documents;

(vi)    all Equipment;

 

19



--------------------------------------------------------------------------------

(vii)    all Fixtures, including, but not limited to, the Pipeline Systems now
owned or hereafter acquired or constructed by any Grantor;

(viii)    all General Intangibles;

(ix)    all Instruments;

(x)    all Intellectual Property;

(xi)    all Inventory;

(xii)    all Investment Property;

(xiii)    all Letters of Credit and Letter-of-Credit Rights;

(xiv)    all Software;

(xv)    all Commercial Tort Claims with respect to the matters described on
Schedule III as such Schedule may be supplemented from time to time;

(xvi)    all other Goods not otherwise described above (except for any property
specifically excluded from any clause of this section, and any property
specifically excluded from any defined term used in any clause of this section);

(xvii)    all books, correspondence, credit files, invoices, tapes, cords,
computer runs, writings and records and other property relating to, used or
useful in connection with, evidencing, embodying, incorporating or referring to,
or pertaining to any of the Property described in this Section 4.01(a); and

(xviii)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and Products of any and all of the foregoing and all collateral
given by any Person with respect to any of the foregoing.

Notwithstanding the foregoing, this Section 4.01 shall not constitute a grant of
a security interest (but without limitation of the grant of security interest in
the Pledged Collateral pursuant to Section 3.01) in, and the term “Article 9
Collateral” shall not include, any Excluded Assets or any Property to the extent
such grant of a security interest in such Property shall violate or be in
contravention of the definition of “Collateral and Guarantee Requirement” in the
Credit Agreement or Section 5.10 of the Credit Agreement, but only for so long
as such remains Property the grant of a security interest in which violates or
is in contravention of the definition of “Collateral and Guarantee Requirement”
in the Credit Agreement or Section 5.10 of the Credit Agreement (and at the end
of such time a security interest shall be deemed to be granted therein).
Notwithstanding anything contained in this Agreement to the contrary, neither
the Collateral Agent nor any other Secured Party shall require any Obligor to
take any actions related to perfection or “control” of any Article 9 Collateral
to the extent it would violate or be in contravention of the definition of
“Collateral and Guarantee Requirement” in the Credit Agreement or Section 5.10
of the Credit Agreement.

 

20



--------------------------------------------------------------------------------

(b)    Each Grantor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including Fixture filings and transmitting utility filings
with respect to Fixtures situated on real property (regardless of whether such
real property is owned by a Loan Party or is owned by a Person other than a Loan
Party)), continuation statements, amendments, other filings and recordings, with
respect to the Article 9 Collateral and any other collateral pledged hereunder
or any part thereof and amendments thereto that contain the information
required, useful, convenient or appropriate for the filing of any financing
statement, continuation or amendment, or such other information as may be
required, useful, convenient or appropriate under applicable law including
(i) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor, (ii) in the case of
Fixtures, if required, a sufficient description of the real property to which
such Article 9 Collateral relates and (iii) a description of collateral that
describes such property in any other manner as the Collateral Agent may
reasonably determine is necessary or advisable to ensure the perfection of the
security interest in the Article 9 Collateral or other Collateral granted under
this Agreement, including describing such property as “all assets” or “all
property” or words of similar import. Each Grantor agrees to provide such
information to the Collateral Agent promptly upon request (but only to the
extent such request is no more burdensome as any such request made by the
Revolving Collateral Agent). To the extent any Grantor is also a Pledgor, the
Collateral Agent may, in its sole discretion, file initial financing statements,
continuation statements, amendments or other filings and recording that cover
either (i) all Collateral pledged by such Grantor/Pledgor or (ii) the Pledged
Collateral separately from the Article 9 Collateral pledged by such
Grantor/Pledgor (such that two or more filings, including initial financing
statements, would be filed), and, with respect to both clauses (i) and (ii),
each of such filings may describe the Collateral described in such filing as
“all assets” or “all property” or words of similar import and each of such
filings may be made pursuant to either or both of this paragraph and
Section 3.08. Notwithstanding any provision set forth in this Agreement, the
Collateral Agent shall have no obligation to file any initial financing
statements or continuation statements, and such responsibility shall be an
obligation of the Administrative Agent.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents executed by any
Grantor as may be necessary or advisable (in the sole discretion of the
Collateral Agent and acting at the written direction of the Administrative
Agent, but only to the extent such documents are no more burdensome than those
documents executed in connection with the Revolving Credit Agreement) for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Grantor and naming any Grantor or the Grantors
as debtors and the Collateral Agent as secured party.

(c)    Anything herein to the contrary notwithstanding, as between each Grantor
and any Secured Party, (a) such Grantor shall remain liable under the contracts
and agreements included in the Article 9 Collateral from time to time to which
it is a party to the extent set forth therein; (b) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under any contracts and agreements
included in the Article 9 Collateral; and (c) neither the Collateral Agent nor
any other Secured Party shall have any obligation or liability under any such
contracts or agreements included in the Article 9 Collateral by reason of this
Agreement, nor shall the Collateral Agent or any other Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

21



--------------------------------------------------------------------------------

Section 4.02    Representations and Warranties. The Obligors (or the relevant
subset of Obligors specified explicitly below) jointly and severally represent
and warrant to the Collateral Agent and the other Secured Parties, as of the
Closing Date, that:

(a)    Each Grantor is the legal and beneficial owner of, and has good and valid
title to the Article 9 Collateral with respect to which it has purported to
grant a Security Interest hereunder, except where the failure to have such title
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and has full power and authority to grant to the
Collateral Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained and is in full force
and effect, except to the extent the failure to obtain such consent or approval
could not reasonably be expected to have a Material Adverse Effect.

(b)    This Agreement has been duly executed and delivered by each Obligor (in
its capacity as a Guarantor, Pledgor and/or Grantor, as applicable) and
constitutes a legal, valid and binding obligation of such Obligor in such
capacities enforceable against each such Obligor in such capacities in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other laws affecting
creditors’ rights generally, (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (iii) implied covenants of good faith and fair dealing.

(c)    As of the Closing Date, each Obligor’s name in which it has executed this
Agreement is the exact name as it appears in such Obligor’s organizational
documents, as amended, as filed with such Obligor’s jurisdiction of
organization. Uniform Commercial Code financing statements (including Fixture
filings and transmitting utility filings, as applicable) or other appropriate
filings, recordings or registrations containing a description of the Collateral
that have been prepared by the Collateral Agent or the Administrative Agent
based upon the information provided to the Collateral Agent or such other Person
for filing in the applicable governmental, municipal or other office (or
specified by notice from the Borrower to the Secured Parties after the Closing
Date in the case of filings, recordings or registrations required by
Section 5.10 of the Credit Agreement), and constitute all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to publish notice of or perfect the Security Interest in Article 9
Collateral consisting of United States registrations and applications for
Patents, Trademarks and Copyrights) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the ratable benefit of the
Secured Parties) in respect of all Collateral in which the Security Interest may
be perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments.

 

22



--------------------------------------------------------------------------------

To the extent that a Grantor has Article 9 Collateral consisting of Intellectual
Property set forth on Schedule II hereof (as such Schedule is updated from time
to time), each such Grantor represents and warrants that a fully executed
agreement substantially in the form of Exhibit II hereof (or a short form hereof
which form shall be reasonably acceptable to the Collateral Agent) containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to United States registrations and applications for Patents, Trademarks
and Copyrights has been delivered to the Collateral Agent for recording with the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, to establish (in the case of registered
Copyrights) a valid and perfected security interest in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, and to provide notice to
third parties of the security interest created hereby (in the case of registered
Patents and Trademarks) in respect of all Article 9 Collateral consisting of
such Intellectual Property in which a security interest may be perfected or
protected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect or protect the Security
Interest with respect to any Article 9 Collateral consisting of registrations
and applications for Patents, Trademarks and Copyrights acquired or developed
after the date hereof).

(d)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Secured Obligations under the New York UCC, (ii) subject to the filings
described in Section 4.02(c), a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) to the extent that a Grantor has Article 9 Collateral consisting of
Intellectual Property set forth on Schedule II hereof (as such Schedule is
updated from time to time), a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of a fully executed agreement substantially in the form of
Exhibit II hereto with the United States Copyright Office. The Security Interest
shall be prior to any other Lien on any of the Article 9 Collateral other than,
in the case of Article 9 Collateral other than Pledged Collateral, Liens
permitted by Section 6.02 of the Credit Agreement and, in the case of Pledged
Collateral, Liens described by clauses (b), (d), (e), (n), (u), (bb), (ff) and
(hh) of Section 6.02 of the Credit Agreement.

(e)    The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, other than Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement, and the Article 9 Collateral consisting of Property of a type
described in the definition of “Pledged Collateral” (which Property may be both
Article 9 Collateral and Pledged Collateral under this Agreement) is owned by
the Grantors free and clear of any Lien, other than Liens in favor of the
Collateral Agent and Liens described by clauses (b), (d), (e), (n), (u), (bb),
(ff) and (hh) of Section 6.02 of the Credit Agreement. None of the Grantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the Uniform Commercial Code (including the New York UCC) in any
applicable jurisdiction or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or

 

23



--------------------------------------------------------------------------------

similar instrument covering any Article 9 Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, with respect to any Lien that is
expressly permitted pursuant to Section 6.02 of the Credit Agreement.

(f)    None of the Grantors holds any Commercial Tort Claim individually in
excess of the Threshold Amount except as indicated on Schedule III hereto, as
such schedule may be updated or supplemented from time to time. On or before the
Closing Date, possession of all originals of Instruments and Chattel Paper
constituting Article 9 Collateral, in each case in a face amount in excess of
the Threshold Amount, if any, has been transferred to the Collateral Agent, on
behalf of the Secured Parties, (or the Revolver Collateral Agent as gratuitous
bailee under the Intercreditor Agreement) to the extent required by this
Article.

(g)    All Accounts constituting Article 9 Collateral have been originated by
the Grantors and all Inventory constituting Article 9 Collateral has been
acquired by the Grantors in the ordinary course of business. All Equipment and
Inventory constituting Article 9 Collateral are in the exclusive control of one
or more Grantors (other than Equipment and Inventory in transit or in the
possession of third parties in the ordinary course of business).

(h)    As to itself and its Intellectual Property constituting Article 9
Collateral, except to the extent the following could not reasonably be expected
to have a Material Adverse Effect:

(i)    The operation of such Grantor’s business as currently conducted and the
use of Intellectual Property by such Grantor in connection therewith do not
infringe, misappropriate or otherwise violate the intellectual property rights
of any third party.

(ii)    Such Grantor owns or has the right to use the Intellectual Property
owned, held or used by it or claimed to be owned or held by it.

(iii)    The Intellectual Property set forth on Schedule II hereto includes all
of the patents, patent applications, domain names, trademark registrations and
applications and copyright registrations owned by such Grantor.

(iv)    The Intellectual Property constituting Article 9 Collateral has not been
abandoned and has not been adjudged invalid or unenforceable in whole or part.

Section 4.03    Covenants. (a) Each Grantor agrees promptly to notify the
Collateral Agent and the Administrative Agent in writing of any change (i) in
its legal name, (ii) in its identity or type of organization or corporate
structure, (iii) in its Federal Taxpayer Identification Number or organizational
identification number, (iv) the location of its chief executive office or the
location where it maintains its records, or (v) in its jurisdiction of
organization. Each Grantor agrees promptly to provide the Collateral Agent and
the Administrative Agent with certified constitutional documents reflecting any
of the changes described in the immediately preceding sentence. Each Grantor
agrees not to effect or permit any change referred

 

24



--------------------------------------------------------------------------------

to in the first sentence of this paragraph (a) unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the Article 9
Collateral, for the ratable benefit of the Secured Parties.

(b)    Subject to the rights of such Grantor under the Loan Documents to dispose
of Collateral, each Grantor shall, at its own expense, take any and all actions
necessary to defend title to the Article 9 Collateral against all Persons (other
than those holding Liens permitted by Section 6.02 of the Credit Agreement with
respect to such Liens) and to defend the Security Interest of the Collateral
Agent, for the ratable benefit of the Secured Parties, in the Article 9
Collateral against any Lien and the priority thereof against any Lien (other
than Liens permitted by Section 6.02 of the Credit Agreement in the case of
Article 9 Collateral that is not Pledged Collateral and other than Liens
described by clauses (b), (d), (e), (n), (u), (bb), (ff) and (hh) of
Section 6.02 of the Credit Agreement in the case of Pledged Collateral).

(c)    Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request (but only to the extent such request is no more burdensome as any such
request made by the Revolver Collateral Agent) to preserve, protect and perfect
the Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing statements (including Fixture filings and transmitting utility
filing) or other documents in connection herewith or therewith. If any amount
payable under or in connection with any of the Article 9 Collateral that is in
excess of the Threshold Amount shall be or become evidenced by any promissory
note or other instrument, such note or instrument shall be promptly pledged and
delivered to the Collateral Agent (or the Revolver Collateral Agent as
gratuitous bailee under the Intercreditor Agreement), for the ratable benefit of
the Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent (it being agreed that for so long as the Revolver Collateral
Agent is a gratuitous bailee under the Intercreditor Agreement for the
Collateral Agent, any such endorsement that is reasonably satisfactory to the
Revolver Collateral Agent shall be deemed to be reasonably satisfactory to the
Collateral Agent).

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent and/or the Collateral Agent, with prompt notice thereof
to the Grantors, to supplement this Agreement by supplementing Schedule II or
adding additional schedules hereto to specifically identify any asset or item
that may constitute a registration or application for any Copyrights, Patents or
Trademarks; provided that any Grantor shall have the right, exercisable within
thirty days after it has been notified by the Administrative Agent and/or
Collateral Agent of the specific identification of such Article 9 Collateral, to
advise the Administrative Agent and the Collateral Agent in writing of any
inaccuracy of the representations and warranties made by such Grantor hereunder
with respect to such Article 9 Collateral. Each Grantor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within thirty days after the
date it has been notified by the Administrative Agent and/or the Collateral
Agent of the specific identification of such Article 9 Collateral.

 

25



--------------------------------------------------------------------------------

(d)    [Reserved.]

(e)    At its option, the Collateral Agent, acting at the written direction of
the Administrative Agent, may discharge past due Taxes, Liens, or other
encumbrances at any time levied or placed on any Article 9 Collateral and not
permitted pursuant to Section 6.02 of the Credit Agreement, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement or this Agreement;
and each Grantor jointly and severally agrees to reimburse the Collateral Agent
on demand for any payment or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided, that such Grantor shall
not be obligated to reimburse Collateral Agent with respect to any Article 9
Collateral consisting of Intellectual Property which any Grantor has failed to
maintain or pursue, or otherwise has allowed to lapse, terminate or put in the
public domain, in accordance with Section 4.05(h) and provided, further, that
nothing in this Section 4.03(e) shall be interpreted as excusing any Grantor
from the performance of, or imposing any obligation on the Collateral Agent or
any Secured Party (i) to cure or perform, any covenants or other promises of any
Grantor with respect to Taxes, Liens or other encumbrances or (ii) to maintain
any of the Article 9 Collateral as set forth herein.

(f)    Each Grantor (rather than the Collateral Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to or constituting Article 9 Collateral and each Grantor
jointly and severally agrees to indemnify and hold harmless the Collateral Agent
and the Secured Parties from and against any and all liability for such
performance, except to the extent that such liability is determined by a final
non-appealable judgment rendered by a court of competent jurisdiction to have
resulted from the gross negligence, or willful misconduct of the Collateral
Agent or such Secured Party.

(g)    None of the Grantors shall make or permit to be made an assignment,
pledge or hypothecation of the Article 9 Collateral or shall grant any other
Lien in respect of the Article 9 Collateral, except as expressly permitted by
the Credit Agreement. None of the Grantors shall make or permit to be made any
transfer of the Article 9 Collateral and each Grantor shall remain at all times
in control of the Article 9 Collateral owned by it (other than Equipment and
Inventory in transit or in the possession of third parties in the ordinary
course of business), except as permitted by the Credit Agreement.

(h)    None of the Grantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with prudent business practices
or as otherwise permitted by the Credit Agreement.

(i)    Without limiting Section 7.06, each Grantor irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
attorney-in-fact for the purpose, during the continuance of an Event of Default,
of making, settling and adjusting claims in respect of Article 9 Collateral

 

26



--------------------------------------------------------------------------------

under policies of insurance covering the Article 9 Collateral, endorsing the
name of such Grantor on any check, draft, instrument or other item of payment
for the proceeds of such policies of insurance and for making all determinations
and decisions with respect thereto, in each case subject to the Intercreditor
Agreement. In the event that any Grantor at any time or times shall fail to
obtain or maintain any of the policies of insurance required by the Credit
Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Grantors hereunder or any Event of Default, at the written direction of
the Administrative Agent, obtain and maintain such policies of insurance and pay
such premium and take any other actions with respect thereto as the Collateral
Agent reasonably deems advisable. All sums disbursed by the Collateral Agent in
connection with this Section 4.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Collateral Agent and shall be additional Secured
Obligations secured hereby.

Section 4.04    Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a)    Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper evidencing an amount
in excess of the Threshold Amount, such Grantor shall forthwith endorse, assign
and deliver the same to the Collateral Agent (or the Revolver Collateral Agent
as gratuitous bailee under the Intercreditor Agreement), accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request (it being agreed that for so long
as the Revolver Collateral Agent is a gratuitous bailee under the Intercreditor
Agreement for the Collateral Agent, the Collateral Agent may only request such
instruments that are also requested by the Revolver Collateral Agent).

(b)    Cash Accounts. No Grantor shall grant control of any deposit account to
any Person other than the Revolver Collateral Agent, the Collateral Agent, the
SMLP Holdings Collateral Agent and the bank with which the deposit account is
maintained.

(c)    Investment Property. Except to the extent otherwise provided in Article
3, if any Grantor shall at any time hold or acquire any certificated security,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent, for the ratable benefit of the Secured Parties (or the
Revolver Collateral Agent as gratuitous bailee under the Intercreditor
Agreement), accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
specify (it being agreed that for so long as the Revolver Collateral Agent is a
gratuitous bailee under the Intercreditor Agreement for the Collateral Agent,
the Collateral Agent may only request such instruments that are also requested
by the Revolver Collateral Agent). If any security now or hereafter acquired by
any Grantor that is part of the Article 9 Collateral is uncertificated and is
issued to such Grantor or its nominee directly by the issuer thereof, then such
Grantor shall promptly notify the Collateral Agent and the Administrative Agent
in writing upon the occurrence of such issuance, and grant control over such
uncertificated security as required by Article 3.

 

27



--------------------------------------------------------------------------------

(d)    Letter of Credit Rights. If any Grantor is at any time a beneficiary
under letters of credit now or hereafter issued in favor of such Grantor, other
than those that together collectively have a face amount of less than the
Threshold Amount, such Grantor shall promptly notify the Collateral Agent and
the Administrative Agent thereof and, at the request and option of the
Collateral Agent (it being agreed that for so long as the Revolver Collateral
Agent is a gratuitous bailee under the Intercreditor Agreement for the
Collateral Agent, the Collateral Agent may only make such request to the extent
the Revolver Collateral Agent has requested the same), such Grantor shall,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent (it being agreed that for so long as the Revolver Collateral
Agent is a gratuitous bailee under the Intercreditor Agreement for the
Collateral Agent, any such agreement that is in form and substance reasonably
satisfactory to the Revolver Collateral Agent shall be deemed to be in form and
substance reasonably satisfactory to the Collateral Agent), use commercially
reasonable efforts to either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Collateral Agent, for
the ratable benefit of the Secured Parties (or the Revolver Collateral Agent as
gratuitous bailee under the Intercreditor Agreement) of the proceeds of any
drawing under the letter of credit or (ii) arrange for the Collateral Agent, for
the ratable benefit of the Secured Parties (or the Revolver Collateral Agent as
gratuitous bailee under the Intercreditor Agreement) to become the transferee
beneficiary of the letter of credit, with the Collateral Agent agreeing, in each
case, that the proceeds of any drawing under the letter of credit are to be paid
to the applicable Grantor unless an Event of Default has occurred or is
continuing.

(e)    Commercial Tort Claims. If any Grantor shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated to exceed the
Threshold Amount, such Grantor shall promptly notify the Collateral Agent and
the Administrative Agent thereof in a writing signed by such Grantor, including
a summary description of such claim, and grant to the Collateral Agent, for the
ratable benefit of the Secured Parties, in writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to the Collateral
Agent. Schedule III hereto shall be automatically supplemented to reflect the
information set forth in any such written notice.

Section 4.05    Covenants Regarding Patent, Trademark and Copyright Collateral.
Except to the extent not reasonably expected to have a Material Adverse Effect:

(a)    Each Grantor agrees that it will not knowingly do any act or omit to do
any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent that
is material to the normal conduct of such Grantor’s business may become
prematurely invalidated or dedicated to the public, and agrees that it shall
take commercially reasonable steps with respect to any material products covered
by any such Patent as reasonably necessary and sufficient to establish and
preserve its rights under applicable patent laws.

(b)    Each Grantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each material Trademark
reasonably necessary to the normal conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any adjudication of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark consistent with the quality of such
products and services as of the date hereof, (iii) display such Trademark with
notice of federal or foreign registration or claim of trademark or service mark
as required under applicable law and (iv) not knowingly use or knowingly permit
its licensees’ use of such Trademark in violation of any third-party rights.

 

28



--------------------------------------------------------------------------------

(c)    Each Grantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a material
Copyright reasonably necessary to the normal conduct of such Grantor’s business
that it publishes, displays and distributes, use copyright notice as required
under applicable copyright laws.

(d)    Each Grantor shall notify the Collateral Agent and the Administrative
Agent promptly if it knows that any Patent, Trademark or Copyright material to
the normal conduct of such Grantor’s business may imminently become abandoned,
lost or dedicated to the public other than by expiration, or of any materially
adverse determination or development, excluding office actions and similar
determinations in the United States Patent and Trademark Office, United States
Copyright Office, any court or any similar office of any country, regarding such
Grantor’s ownership of any such material Patent, Trademark or Copyright or its
right to register or to maintain the same.

(e)    Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent and the Administrative Agent on
a quarterly basis of each application by itself, or through any agent, employee,
licensee or designee, for any Patent with the United States Patent and Trademark
Office and each registration of any Trademark or Copyright with the United
States Patent and Trademark Office, the United States Copyright Office or any
comparable office or agency in any other country filed during the preceding
quarter, and (ii) on a quarterly basis, to the extent that there are
applications of the type referenced in clause (i) above, execute and deliver an
agreement substantially in the form of Exhibit II hereto to evidence the
Collateral Agent’s security interest, for the ratable benefit of the Secured
Parties, in such Patent, Trademark or Copyright.

(f)    Each Grantor shall exercise its reasonable business judgment consistent
with past practice in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country with respect to maintaining and prosecuting each
material application relating to any Patent, Trademark and/or Copyright (and
obtaining the relevant grant or registration) material to the normal conduct of
such Grantor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright in each case that is material
to the normal conduct of such Grantor’s business, including, when applicable and
necessary in such Grantor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Grantor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g)    In the event that any Grantor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the normal conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Grantor shall
promptly notify the Collateral Agent and shall, if such Grantor deems it
necessary in its reasonable business judgment, promptly contact such third
party, and if necessary in its reasonable business judgment, sue and recover
damages, and take such other actions as are reasonably appropriate under the
circumstances.

 

29



--------------------------------------------------------------------------------

(h)    Nothing in this Agreement prevents any Grantor from disposing of,
discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or put into the public domain any of its
Intellectual Property to the extent permitted by the Credit Agreement if such
Grantor determines in its reasonable business judgment that such discontinuance
is desirable in the conduct of its business.

Section 4.06    Further Assurances with Respect to Article 9 Collateral. Each
Grantor agrees that, from time to time at its own expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or prudent, or that the Collateral Agent may
reasonably request (but only to the extent such request is no more burdensome as
any such request made by the Revolver Collateral Agent), in order to perfect,
preserve and protect any security interest granted or purported to be granted
hereby or to enable the Collateral Agent, on behalf of the Secured Parties, to
exercise and enforce its rights and remedies hereunder with respect to any
Article 9 Collateral. Without limiting the generality of the foregoing, each
Grantor will: (a) at the request of the Collateral Agent during a Default or
Event of Default, mark conspicuously each Chattel Paper included in the Accounts
and, at the request of the Collateral Agent, each of its records pertaining to
the Article 9 Collateral with a legend, in form and substance satisfactory to
the Collateral Agent, indicating that such document, chattel paper or Article 9
Collateral is subject to the security interest granted hereby; (b) file any
assignment of claim form under or pursuant to the federal assignment of claims
statute, 31 U.S.C. §3726, any successor or amended version thereof or any
regulation promulgated under or pursuant to any version thereof, as may be
necessary or prudent, or as the Collateral Agent may reasonably request (but
only to the extent such request is no more burdensome as any such request made
by the Revolver Collateral Agent), in order to perfect and preserve the security
interests and other rights granted or purported to be granted hereby;
(c) furnish to the Collateral Agent, from time to time at the Collateral Agent’s
reasonable request (but only to the extent the same is requested by the Revolver
Collateral Agent), statements and schedules further identifying and describing
the Article 9 Collateral and such other reports in connection with the Article 9
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail; and (d) keep all of its tangible Article 9 Collateral, Deposit Accounts,
collateral accounts and Investment Property in the continental United States.

Section 4.07    Intercompany Note. Without limiting the last sentence of
Section 4.03(c), each Grantor will cause any Subordinated Intercompany Debt that
constitutes Indebtedness for borrowed money owed to it by any Subsidiary of the
Borrower that is not an Obligor to be evidenced by the Intercompany Note, duly
executed by it and delivered to the Collateral Agent for the ratable benefit of
the Secured Parties. Each Grantor agrees, if requested by the Collateral Agent,
to immediately demand payment thereunder upon and during the continuance of an
Event of Default specified under Sections 7.01(b), (c), (f), (h) or (i) of the
Credit Agreement.

ARTICLE 5.

REMEDIES

Section 5.01    Remedies Upon Default. Subject to the terms of the Intercreditor
Agreement:

 

30



--------------------------------------------------------------------------------

(a) upon the occurrence and during the continuance of an Event of Default, each
Obligor agrees to deliver each item of Collateral to the Collateral Agent, for
the ratable benefit of the Secured Parties, (or the Revolver Collateral Agent as
gratuitous bailee under the Intercreditor Agreement) on demand, and it is agreed
that the Collateral Agent, on behalf of the Secured Parties, shall have the
right to take any of or all the following actions at the same or different times
(in each case, acting at the written direction of the Administrative Agent):
(i) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, the Collateral Agent may cause the Security Interest to
become an assignment, transfer and conveyance of any of or all such Article 9
Collateral by the applicable Grantors to the Collateral Agent for the ratable
benefit of the Secured Parties, and the Collateral Agent may also license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or a nonexclusive basis, any such Article 9 Collateral throughout the world on
such terms and conditions and in such manner as the Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers thereunder cannot be obtained and subject to the
provisos set forth in Section 5.03); (ii) with or without legal process and with
or without prior notice or demand for performance, the Collateral Agent may take
possession of the Article 9 Collateral and, without liability for trespass, the
Collateral Agent may, enter any premises where the Article 9 Collateral may be
located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the applicable Uniform Commercial Code or other applicable law;
(iii) automatically (without any request or notice being delivered by the
Collateral Agent or any other Person) upon the occurrence and during the
continuance of an Event of Default pursuant to Sections 7.01(b), (c), (f), (h)
or (i) of the Credit Agreement, and upon the occurrence and during the
continuance of any other Event of Default, after written notice by the
Collateral Agent to the Borrower, all rights of any Grantor to all cash, checks,
drafts and other instruments or writings for the payment of money constituting
proceeds of Article 9 Collateral shall cease, and all such rights shall
thereupon become vested, for the ratable benefit of the Secured Parties, in the
Collateral Agent, which shall have the sole and exclusive right and authority to
receive and retain such cash, checks, drafts and other instruments or writings
for the payment of money constituting proceeds of Article 9 Collateral.
Automatically (without any request or notice being delivered by the Collateral
Agent or any other Person) upon the occurrence and during the continuance of an
Event of Default pursuant to Sections 7.01(b), (c), (f), (h) or (i) of the
Credit Agreement, and upon the occurrence and during the continuance of any
other Event of Default, after written notice by the Collateral Agent to the
Borrower, all cash, checks, drafts and other instruments or writings for the
payment of money constituting proceeds of Article 9 Collateral received by any
Grantor contrary to the provisions of Section 5.01(a)(iii) shall not be
commingled by such Grantor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Collateral Agent, for the ratable benefit of the Secured Parties, and shall be
forthwith delivered to the Collateral Agent (or the Revolver Collateral Agent as
gratuitous bailee under the Intercreditor Agreement), for the ratable benefit of
the Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the Collateral Agent); provided, that (x) the failure
of the Collateral Agent to give the notice referred to in this sentence shall
have no effect on the rights of the Collateral Agent hereunder, and (y) the
Collateral Agent shall not be required to deliver any such notice if such
delivery would be prohibited by applicable law. Any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of Section 5.01(a)(iii) shall be retained by the Collateral Agent in
an account to be established by the Collateral Agent upon receipt of such money
or other property and shall be applied in accordance with the provisions of
Section 5.02.

 

31



--------------------------------------------------------------------------------

After all Events of Default have been cured or waived and the Borrower has
delivered to the Collateral Agent a certificate to that effect, the Collateral
Agent shall promptly repay to each Grantor (without interest) all cash, checks,
drafts and other instruments or writings for the payment of money constituting
proceeds of Article 9 Collateral that such Grantor would otherwise be permitted
to retain pursuant to the terms of this Agreement and that remain in such
account.

(b)    After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third Person,
by contacting Account Debtors or the third Person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.

(c)    Without limiting the generality of the foregoing, each Obligor agrees
that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law, upon the occurrence and during the continuance
of an Event of Default, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to Persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Upon consummation of any such sale of Collateral
pursuant to this Section 5.01, the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Obligor, and
each Obligor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Obligor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted; and

(d)    The Collateral Agent may also exercise any other remedy available at law
or equity.

(e)    The Collateral Agent shall give the applicable Obligors 10 Business Days’
written notice (which each Obligor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or the portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may,

 

32



--------------------------------------------------------------------------------

without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In the case of any sale of all or
any part of the Collateral made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent, for the ratable benefit of the
Secured Parties, until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Obligor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may (subject to the Collateral Agent’s consent) make
payment on account thereof by using any claim then due and payable pursuant to
the Loan Documents to such Secured Party from any Obligor as a credit against
the purchase price, and such Secured Party may, upon compliance with the terms
of sale, hold, retain and dispose of such property without further
accountability to any Obligor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Obligor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Secured Obligations paid in full. The
Collateral Agent may sell the Collateral without giving any warranties as to the
Collateral. The Collateral Agent may specifically disclaim or modify any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral. As
an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
upon the Collateral and to sell the Collateral or any portion thereof pursuant
to a judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

Each Obligor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the reasonable fees and disbursements of any external attorneys
employed by the Collateral Agent or any other Secured Party to collect such
deficiency.

Notwithstanding any other provision set forth in this Section 5.01, the
Collateral Agent shall only act or exercise any right hereunder upon the prior
written direction of the Administrative Agent (with such direction being deemed
given upon the Borrower providing notice or a certificate in accordance with
Section 3.07, 5.01(b) or Section 7.14(e), in each case for the purposes set
forth in such Sections).

Section 5.02    Application of Proceeds. Subject to the terms of the
Intercreditor Agreement, all cash proceeds received by the Collateral Agent in
respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be promptly applied by the Collateral Agent as
follows:

(a)    First, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts payable to the Agents and incurred
by the Agents in connection with such sale, collection or other realization, or
otherwise in connection with this

 

33



--------------------------------------------------------------------------------

Agreement, any other Loan Document or any of the Secured Obligations, including
all court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Agents hereunder or under any other Loan
Document on behalf of any Obligor and other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;

(b)    Second, to the payment in full of the Secured Obligations, the amounts so
applied to be distributed among the Secured Parties as specified in Section 9.21
of the Credit Agreement; and

(c)    Last, the balance, if any, after all Secured Obligations have been
indefeasibly paid in full, to the Borrower (to be distributed among the
Obligors, at the discretion of the Borrower) or as otherwise required by
applicable law.

The Collateral Agent, acting at the written direction of the Administrative
Agent, shall have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Agreement and the other
Loan Documents. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

Section 5.03    Grant of License to Use Intellectual Property. For the purpose
of enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor shall, upon request by the
Collateral Agent at any time after and during the continuance of an Event of
Default, subject to the Intercreditor Agreement, grant to (in the Collateral
Agent’s sole discretion) the Collateral Agent or a designee of the Collateral
Agent, for the ratable benefit of the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or, solely to the extent necessary
to exercise such rights and remedies, sublicense Intellectual Property
constituting Article 9 Collateral, now owned or hereafter acquired by such
Grantor, wherever the same may be located, and including, without limitation, in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided, however, that nothing in this
Section 5.03 shall require such Grantor to grant any license that is prohibited
by any rule of law, statute or regulation or is prohibited by, or constitutes a
breach or default under or results in the termination of or gives rise to any
right of acceleration, modification or cancellation under any contract, license,
agreement, instrument or other document evidencing, giving rise to a right to
use or theretofore granted with respect to such property; provided, further,
that such licenses to be granted hereunder with respect to Trademarks shall be
subject to the maintenance of quality standards with respect to the goods and
services on which such Trademarks are used sufficient to preserve the validity
of such Trademarks. Subject to the Intercreditor Agreement, the use of such
license by the Collateral Agent may be exercised, at the option of the
Collateral Agent (upon the written direction of the Administrative Agent), upon
the occurrence and during the continuation of an Event of Default; provided that
any permitted license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.

 

 

34



--------------------------------------------------------------------------------

Section 5.04    Securities Act, etc. In view of the position of the Obligors in
relation to the Investment Property Collateral (as defined below for purposes of
this Article 5 only), or because of other current or future circumstances, a
question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar federal statute hereafter enacted analogous in purpose or
effect (such Act and any such similar statute as from time to time in effect
being called the “Federal Securities Laws”) with respect to any disposition of
the Pledged Collateral or the Article 9 Collateral consisting of or relating to
Equity Interests (all such Collateral referred to in this Article as “Investment
Property Collateral”) permitted hereunder. Each Obligor understands that
compliance with the Federal Securities Laws might very strictly limit the course
of conduct of the Collateral Agent if the Collateral Agent were to attempt to
dispose of all or any part of the Investment Property Collateral, and might also
limit the extent to which or the manner in which any subsequent transferee of
any Investment Property Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Collateral Agent in
any attempt to dispose of all or part of the Investment Property Collateral
under applicable Blue Sky or other state securities laws or similar laws
analogous in purpose or effect. Each Obligor acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion, upon the written direction of the Administrative Agent,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Investment Property Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, Blue Sky or other state securities laws, (b) may approach and
negotiate with a single potential purchaser to effect such sale and (c) may,
with respect to any sale of the Investment Property Collateral, limit the
purchasers to those who will agree, among other things, to acquire such
Investment Property Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Obligor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Investment Property Collateral
at a price that the Collateral Agent, at the written direction of the
Administrative Agent, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

Section 5.05    Registration, etc. Each Obligor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the
Collateral Agent, acting at the written direction of the Administrative Agent,
desires to sell any of the Investment Property Collateral at a public sale, it
will, at any time and from time to time, upon the written request of the
Collateral Agent, subject to the Intercreditor Agreement, use its commercially
reasonable efforts to take or to cause each applicable Pledged Interests Issuer
to take such action and prepare, distribute and/or file such documents as are
required or advisable in the reasonable opinion of counsel for the Collateral
Agent to permit the public sale of such Investment Property Collateral. Each
Obligor further agrees to indemnify, defend and hold harmless the

 

35



--------------------------------------------------------------------------------

Collateral Agent, each other Secured Party, any underwriter and their respective
officers, directors, affiliates and controlling Persons from and against all
loss, liability, expenses, costs of counsel (including reasonable fees and
expenses to the Collateral Agent of legal counsel), and claims (including the
costs of investigation) that they may incur insofar as such loss, liability,
expense or claim arises out of or is based upon any alleged untrue statement of
a material fact contained in any prospectus, notification or offering circular
(or any amendment or supplement thereto), or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any thereof not misleading, except insofar
as the same may have been caused by any untrue statement or omission based upon
information furnished in writing to such Grantor or the Pledged Interests Issuer
by the Collateral Agent or any other Secured Party expressly for use therein.
Each Obligor further agrees, upon such written request referred to above, to use
its commercially reasonable efforts to qualify, file or register, or cause
applicable Pledged Interests Issuer to qualify, file or register, any of the
Investment Property Collateral under the Blue Sky or other securities laws of
such states as may be reasonably requested by the Collateral Agent and keep
effective, or cause to be kept effective, all such qualifications, filings or
registrations. Each Obligor will bear all costs and expenses of carrying out its
obligations under this Section 5.05. Each Obligor acknowledges that there is no
adequate remedy at law for failure by it to comply with the provisions of this
Section 5.05 only and that such failure would not be adequately compensable in
damages and, therefore, agrees that its agreements contained in this
Section 5.05 may be specifically enforced.

ARTICLE 6.

INDEMNITY, SUBROGATION AND SUBORDINATION AMONG OBLIGORS

Section 6.01    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Obligors may have under applicable law (but
subject to Section 6.03), (a) the Borrower agrees that (i) in the event a
payment shall be made by any Obligor (other than the Borrower) under this
Agreement in respect of any Obligation of the Borrower, the Borrower shall
indemnify such Obligor for the full amount of such payment and such Obligor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (ii) in the event any assets of any
Obligor (other than the Borrower) shall be sold pursuant to this Agreement or
any other Collateral Document to satisfy in whole or in part an Obligation of
the Borrower, the Borrower shall indemnify such Obligor in an amount equal to
the greater of the book value or the fair market value of the assets so sold and
(b) each Obligor (other than the Borrower) (each such Obligor, together with the
Borrower in the context of clause (a) above, an “Indemnifying Obligor”) agrees
that (i) in the event a payment shall be made by any other Obligor under this
Agreement in respect of any Obligation of such Obligor, such Obligor shall
indemnify such other Obligor for the full amount of such payment and such other
Obligor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (ii) in the event any
assets of any other Obligor shall be sold pursuant to this Agreement or any
other Collateral Document to satisfy in whole or in part an Obligation of such
Obligor, such Obligor shall indemnify such other Obligor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.

Section 6.02    Contribution and Subrogation. Each Obligor (a “Contributing
Obligor”) agrees (subject to Section 6.03) that, in the event a payment shall be
made by any other Obligor

 

36



--------------------------------------------------------------------------------

hereunder in respect of any Secured Obligation or assets of any other Obligor
shall be sold pursuant to any Collateral Document to satisfy any Secured
Obligation owed to any Secured Party and such other Obligor (the “Claiming
Obligor”) shall not have been fully indemnified by the Indemnifying Obligor as
provided in Section 6.01, the Contributing Obligor shall indemnify the Claiming
Obligor in an amount equal to the amount of such payment or the greater of the
book value or the fair market value of such assets, as applicable, in each case
multiplied by a fraction of which the numerator shall be the net worth of such
Contributing Obligor on the date hereof and the denominator shall be the
aggregate net worth of all the Obligors on the date hereof (or, in the case of
any Obligor becoming a party hereto pursuant to Section 7.15, the date of the
supplement hereto executed and delivered by such Obligor). Any Contributing
Obligor making any payment to a Claiming Obligor pursuant to this Section 6.02
shall be subrogated to the rights of such Claiming Obligor under Section 6.01 to
the extent of such payment.

Section 6.03    Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Obligors under Sections 6.01 and
6.02 and all other rights of indemnity, contribution or subrogation of the
Obligors under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Secured Obligations. No failure on
the part of the Borrower or any other Obligor to make the payments required by
Sections 6.01 and 6.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Obligor with respect to its obligations hereunder, and each Obligor shall remain
liable for the full amount of the obligations of such Obligor hereunder.

(b)    Each Obligor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Obligor or any Subsidiary of the Borrower
shall be fully subordinated to the indefeasible payment in full in cash of the
Secured Obligations.

ARTICLE 7.

MISCELLANEOUS

Section 7.01    Notices. (a) Except in the case of notices expressly permitted
to be given by telephone and except as provided in Section 7.01(b), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand, overnight service, courier service, mailed by certified or
registered mail or sent by facsimile, as set forth on Schedule 9.01 to the
Credit Agreement or if to the Collateral Agent, addressed as follows:

Collateral Agent:

Mizuho Bank (USA)

Mizuho Americas

1271 Avenue of the Americas

New York, NY 10020

Attention: Stephen Hughes

Telephone: [***]

Email: [***]

(b)    All notices hereunder to any Obligor shall be given to such Person in
care of the Borrower. Notices and other communications to the Collateral Agent
or other Secured Parties hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by such Secured Parties, as
required by the Credit Agreement; provided that the foregoing shall not apply to
service of process. Each party hereto may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

37



--------------------------------------------------------------------------------

(c)    All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given (i) on the date of receipt if delivered prior to 5:00 p.m., New York City
time, on such date by hand, overnight service, courier service, facsimile or (to
the extent permitted by paragraph (b) above) electronic means, or (ii) on the
date five Business Days after dispatch by certified or registered mail with
respect to both foregoing clauses (i) and (ii), to the extent properly addressed
and delivered, sent or mailed to such party as provided in this Section 7.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 7.01 or Section 9.01 of the Credit Agreement.

(d)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.

Section 7.02    Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Obligor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, this Agreement, any other Loan Document, any agreement with
respect to any of the Secured Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or nonperfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations,
(d) any failure by an Secured Party to assert any claim or exercise any right or
remedy, (e) any reduction, limitation or impairment of the Secured Obligations
for any reason, or (f) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Obligor in respect of the Secured
Obligations or this Agreement.

Section 7.03    Binding Effect; Several Nature of this Agreement.

(a)     This Agreement shall become effective as to any party to this Agreement
when a counterpart hereof executed on behalf of such party shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such party and the Collateral Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Collateral Agent
and the other Secured Parties and their respective permitted successors and
assigns, except that no party hereto shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein or in the Collateral
(and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement or the Credit Agreement.

(b)     This Agreement shall be construed as a separate agreement with respect
to each Obligor and may be amended, modified, supplemented, waived or released
with respect to any party without the approval of any other Obligor and without
affecting the obligations of any other party hereunder.

 

38



--------------------------------------------------------------------------------

Section 7.04    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Obligor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

Section 7.05    Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b)    The parties hereto agree that the Collateral Agent shall be entitled to
indemnification as provided in Section 9.05 of the Credit Agreement.

(c)    By its acceptance of the benefits hereof, each Lender agrees (i) to
reimburse the Collateral Agent, on demand, in the amount of its pro rata share
(in accordance with the respective principal amounts of its applicable
outstanding Loans), of any expenses incurred by the Collateral Agent, including
reasonable counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Collateral Agent, which shall not have been
reimbursed by the Borrower and (ii) to indemnify and hold harmless the
Collateral Agent and any of its directors, officers, employees or agents, on
demand, in the amount of such pro rata share, from and against any and all
liabilities, Taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against it in its capacity as
Collateral Agent or any of them in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted by it or any
of them under this Agreement or any other Loan Document, to the extent the same
shall not have been reimbursed by the Borrower, provided that no Lender shall be
liable to the Collateral Agent for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements to the extent found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted primarily from the gross negligence
or willful misconduct of the Collateral Agent or any of its directors, officers,
employees or agents.

(d)    Any such amounts payable by any Obligor as provided hereunder shall be
additional Secured Obligations secured hereby and by the other Collateral
Documents. The provisions of this Section 7.05 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section 7.05 shall be
payable on written demand therefor.

Section 7.06    Collateral Agent Appointed Attorney-in-Fact. Each Obligor hereby
appoints the Collateral Agent as the attorney-in-fact of such Obligor for,
subject to the Intercreditor

 

39



--------------------------------------------------------------------------------

Agreement, the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, subject to the Intercreditor Agreement, the Collateral Agent
shall have the right, upon the occurrence and during the continuance of an Event
of Default, with full power of substitution either in the Collateral Agent’s
name or in the name of such Obligor (and each Obligor hereby authorizes each of
the following to the extent applicable to such entity in such entity’s capacity
or capacities hereunder): (a) to receive, endorse, assign or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of such Obligor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require such Obligor to notify, Account Debtors
to make payment directly to the Collateral Agent; and (i) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided, that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. Each of the Collateral Agent and the
other Secured Parties shall be accountable only for amounts actually received by
it as a result of the exercise of the powers granted to them herein, and neither
they nor their respective officers, directors, employees or agents shall be
responsible to any Obligor for any act or failure to act hereunder, except,
respectively, to the extent of its own gross negligence or willful misconduct.
Notwithstanding anything to the contrary in this Section 7.06, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.06 unless (x) an Event of Default shall have
occurred and be continuing or (y) such rights under this power of attorney are
exercised to take any action necessary to secure the validity, perfection or
priority of the Liens on the Collateral.

Section 7.07    Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT WITHOUT GIVING EFFECT TO CONFLICT OF LAWS AND
PRINCIPLES SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

Section 7.08    Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, the Collateral Agent or any other Secured Party in
exercising any right, power or remedy hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial

 

40



--------------------------------------------------------------------------------

exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Administrative Agent, the
Collateral Agent and the other Secured Parties hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights, powers or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by Section 7.08(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of such Default
or Event of Default at the time. No notice or demand on any Obligor in any case
shall entitle any Obligor to any other or further notice or demand in similar or
other circumstances.

(b)    Without modifying Section 7.03(b), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Collateral Agent and the
Obligors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.08 of the
Credit Agreement.

Section 7.09    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.

Section 7.10    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.03. Delivery of an executed counterpart to this Agreement
by facsimile or an electronic transmission of a PDF copy thereof shall be as
effective as delivery of a manually signed original. Any such delivery shall be
followed promptly by delivery of the manually signed original.

 

41



--------------------------------------------------------------------------------

Section 7.12    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.13    Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each Obligor further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to the Borrower at the address of the Borrower specified
pursuant to the terms of the Credit Agreement. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Subject to Section 8.08 of the Credit Agreement, nothing
in this Agreement shall affect any right that the Administrative Agent, the
Collateral Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Obligor, or its properties, in the courts of any jurisdiction.

(b)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any New York State or federal court sitting in New York County.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

Section 7.14    Termination or Release. (a) This Agreement, the guarantees made
herein, the Security Interest and all other security interests granted hereby
shall terminate, and each Obligor shall be automatically released from its
obligations hereunder, when all the Obligations are paid in full in cash (other
than contingent indemnification obligations).

(b)    Upon the consummation of any transaction or series of transactions as a
result of which any Subsidiary Guarantor ceases to be a Subsidiary of the
Borrower or ceases to be a Revolver Loan Party (as defined in the Revolving
Credit Agreement), in each case that is not prohibited by the Loan Documents,
then such Subsidiary Guarantor shall automatically be released from its
obligations hereunder and the security interests in the Collateral of such
Subsidiary Guarantor shall be automatically released.

(c)    Upon any conveyance, sale, lease, assignment, transfer or other
disposition by any Grantor or Pledgor of any Collateral to any Person that is
not (and is not required to become) a Loan Party in a transaction or series of
transactions that is not prohibited by the Loan Documents,

 

42



--------------------------------------------------------------------------------

or upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d)    If any Guarantee by a Guarantor or any security interest granted hereby
in or pledge provided herein of any Collateral violates or is in contravention
of the definition of “Collateral and Guarantee Requirement” in the Credit
Agreement or Section 5.10 of the Credit Agreement, such Guarantee or such
security interest in or pledge of such Collateral, as applicable, shall be
automatically released.

(e)    In connection with any termination or release pursuant to this
Section 7.14, upon the written request of the applicable Obligor, the Collateral
Agent shall execute and deliver to any Obligor, at such Obligor’s expense, all
documents that such Obligor shall reasonably request to evidence such
termination or release and shall assist such Obligor in making any filing in
connection therewith. Any execution and delivery of documents pursuant to this
Section 7.14 shall be without recourse to or warranty by the Collateral Agent.

Section 7.15    Additional Subsidiary Obligors. Any Subsidiary of the Borrower
may become a party hereto by signing and delivering to the Collateral Agent a
Guarantee and Collateral Agreement Supplement, substantially in the form of
Exhibit I hereto (with such changes and modifications thereto as may be required
by the laws of any applicable Foreign Jurisdiction), whereupon such Subsidiary
shall become an “Obligor”, a “Subsidiary Guarantor”, a “Pledgor” and a “Grantor”
(or any one or more of the foregoing) defined herein with the same force and
effect as if originally named as an Obligor, a Subsidiary Guarantor, a Pledgor
and a Grantor (or any one or more of the foregoing), as applicable, herein. Any
such Subsidiary becoming a party to this Agreement pursuant to this Section will
enter into this Agreement in the capacity or capacities (and only capacity or
capacities) set forth on the signature page to such Guarantee and Collateral
Agreement Supplement. The execution and delivery of any such instrument shall
not require the consent of any other party to this Agreement. The rights and
obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.

Section 7.16    Credit Agreement. If any conflict exists between this Agreement
and the Credit Agreement, the Credit Agreement shall govern.

Section 7.17    Authority of Collateral Agent. Each Obligor acknowledges that
the rights and responsibilities of the Collateral Agent under this Agreement
with respect to any action taken by the Collateral Agent or the exercise or
nonexercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as among the Secured Parties, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Collateral Agent and the
Obligors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Obligor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority. The Collateral Agent has been
appointed to act as Collateral Agent hereunder by the Lenders and, by their
acceptance of the

 

43



--------------------------------------------------------------------------------

benefits hereof, the other Secured Parties. The Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including the release or substitution of Collateral), solely
in accordance with this Agreement and the other Loan Documents.

Section 7.18    Other Secured Parties. By its acceptance of the benefits hereof,
each Secured Party (including each Lender) hereby (a) confirms that it has
received a copy of the Loan Documents and such other documents and information
as it has deemed appropriate to make its own decision to become an Secured Party
and acknowledges that it is aware of the contents of, and consents to the terms
of, the Collateral Documents, (b) appoints and authorizes the Collateral Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Collateral Agent by the terms hereof or thereof, together with such powers
as are incidental thereto, (c) agrees that it will be bound by the provisions of
the Collateral Documents, and Article VIII (other than Section 8.10) and Article
IX of the Credit Agreement (with respect to each such Article, in the case of
any Secured Party that is not a Lender, as if such Secured Party was a Lender
party to the Credit Agreement) and will perform in accordance with its terms all
such obligations which by the terms of such documents are required to be
performed by it as an Secured Party (or in the case of Article VIII (other than
Section 8.10) and Article IX of the Credit Agreement, as a Lender) and will take
no actions contrary to such obligations, and (d) authorizes and instructs the
Collateral Agent to enter into the Collateral Documents as Collateral Agent and
on behalf of such Secured Party.

Section 7.19    Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens created hereby and the rights, duties and obligations
provided for herein are subject to the terms of the Intercreditor Agreement. In
the event of any conflict or inconsistency between the terms hereof and the
terms of the Intercreditor Agreement, the terms of the Intercreditor Agreement
shall control at any time the Intercreditor Agreement is in effect.

Notwithstanding anything to the contrary in this Agreement, prior to the
Discharge of the Revolving Credit Facility Obligations (as defined in the
Intercreditor Agreement), the delivery or granting of “control” (as defined in
the New York UCC) of any Collateral to the Revolving Collateral Agent pursuant
to the terms of the Revolving Credit Facility Collateral Agreement (as defined
the Intercreditor Agreement) shall satisfy any such delivery or granting of
“control” requirement hereunder to the extent that such delivery or granting of
“control” is consistent with the terms of the Intercreditor Agreement.

Section 7.20    USA PATRIOT Act. The parties hereto acknowledge that in order to
help the United States government fight the funding of terrorism and money
laundering activities, pursuant to federal regulations that became effective on
October 1, 2003 (Section 326 of the USA PATRIOT Act) all financial institutions
are required to obtain, verify, record and update information that identifies
each person establishing a relationship or opening an account. The parties to
this Agreement agree that they will provide to the Collateral Agent such
information as it may request, from time to time, in order for the Collateral
Agent to satisfy the requirements of the USA PATRIOT Act, including but not
limited to the name, address, tax identification number and other information
that will allow it to identify the individual or entity who is establishing the
relationship or opening the account and may also ask for formation documents
such as articles of incorporation or other identifying documents to be provided.

Section 7.21    Special, Consequential and Indirect Damages. In no event shall
the Collateral Agent or any Loan Party be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Collateral Agent or such Loan Party has been advised of the likelihood of such
loss or damage and regardless of the form of action.

[Signature Pages Follow]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SUMMIT MIDSTREAM PARTNERS, LP, as the Parent and a Guarantor and a Pledgor By:  
SUMMIT MIDSTREAM GP, LLC,   its general partner   By:  

/s/ Brock M. Degeyter

  Name:   Brock M. Degeyter   Title:   Executive Vice President, General Counsel
and Chief Compliance Officer SUMMIT MIDSTREAM HOLDINGS, LLC, as the Borrower and
a Guarantor, a Pledgor and a Grantor By:  

/s/ Brock M. Degeyter

  Name:   Brock M. Degeyter   Title:   Executive Vice President, General Counsel
and Chief Compliance Officer

Signature Page to Guarantee and Collateral Agreement (NewCo)

 



--------------------------------------------------------------------------------

DFW MIDSTREAM SERVICES LLC SUMMIT MIDSTREAM FINANCE CORP. GRAND RIVER GATHERING,
LLC RED ROCK GATHERING COMPANY, LLC MOUNTAINEER MIDSTREAM COMPANY, LLC BISON
MIDSTREAM, LLC POLAR MIDSTREAM, LLC EPPING TRANSMISSION COMPANY, LLC SUMMIT
MIDSTREAM MARKETING, LLC SUMMIT MIDSTREAM PERMIAN, LLC SUMMIT MIDSTREAM PERMIAN
FINANCE, LLC SUMMIT MIDSTREAM NIOBRARA, LLC SUMMIT MIDSTREAM PERMIAN II, LLC
MEADOWLARK MIDSTREAM COMPANY, LLC SUMMIT MIDSTREAM UTICA, LLC each as a
Subsidiary Guarantor, a Pledgor and a Grantor By:  

/s/ Brock M. Degeyter

Name:   Brock M. Degeyter Title:   Executive Vice President, General Counsel and
Chief Compliance Officer SUMMIT MIDSTREAM OPCO, LP as a Subsidiary Guarantor, a
Pledgor and a Grantor By:   Summit Midstream Marketing, LLC, its general partner
By:  

/s/ Brock M. Degeyter

Name:   Brock M. Degeyter Title:   Executive Vice President, General Counsel and
Chief Compliance Officer

Signature Page to Guarantee and Collateral Agreement (NewCo)

 



--------------------------------------------------------------------------------

MIZUHO BANK (USA) as the Collateral Agent on behalf of the Secured Parties By:  

/s/ Brian Caldwell

  Name:   Brian Caldwell   Title:   Managing Director

Signature Page to Guarantee and Collateral Agreement (NewCo)

 



--------------------------------------------------------------------------------

Exhibit I

to the Guarantee and Collateral Agreement

FORM OF

GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT

This SUPPLEMENT NO. [    ] dated as of [                ], 20[        ] (this
“Supplement”), to the GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 28,
2020 (as amended, restated, amended and restated, supplemented, waived or
otherwise modified or replaced from time to time, the “Guarantee and Collateral
Agreement”), among SUMMIT MIDSTREAM HOLDINGS, LLC, Delaware limited liability
company (the “Borrower”), each Subsidiary listed on the signature pages thereof
as a “Subsidiary Guarantor”, “Pledgor” and/or “Grantor”, each Subsidiary that
shall, at any time after the date thereof, become a Subsidiary Guarantor,
Pledgor and/or Grantor pursuant to Section 7.15 thereof, SUMMIT MIDSTREAM
PARTNERS, LP, a Delaware limited partnership (the “Parent”), and MIZUHO BANK
(USA), as collateral agent (in such capacity, together with its successors and
assigns in such capacity, the “Collateral Agent”) for the Secured Parties.

A.    Reference is made to the Term Loan Credit Agreement dated as of even date
with the Guarantee and Collateral Agreement (as may be amended, restated,
amended and restated, supplemented, extended, renewed, refinanced, waived or
otherwise modified or replaced from time to time, the “Credit Agreement”), among
the Borrower, the Lenders and SMP TopCo, LLC, as the Administrative Agent.

B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guarantee
and Collateral Agreement, as applicable.

C.    The Obligors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans. Section 7.15 of the Guarantee and
Collateral Agreement provides that any additional Subsidiary may become an a
Subsidiary Guarantor, a Grantor, a Pledgor or any or all of the foregoing under
the Guarantee and Collateral Agreement by execution and delivery of an
instrument substantially in the form of this Supplement (with such changes and
modifications hereto as may be required by the laws of any applicable foreign
jurisdiction to the extent applicable). The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement, in accordance with the requirements
of the Credit Agreement, to become an Obligor in the capacity under the
Guarantee and Collateral Agreement as specified on the signature page hereto.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1.    In accordance with Section 7.15 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below and delivery of such
executed signature page to the Collateral Agent becomes, to the extent specified
on the signature page hereto, a “Subsidiary Guarantor”, “Pledgor” and “Grantor”
(or any one or more of the foregoing; provided that if the

 

Exhibit I – Page 1

- Guarantee and collateral Agreement -



--------------------------------------------------------------------------------

signature page hereto fails to state the capacity or capacities in which such
New Subsidiary is entering the Guarantee and Collateral Agreement, then such New
Subsidiary shall join in each such capacity) under the Guarantee and Collateral
Agreement with the same force and effect as if originally named therein as an
Obligor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Guarantor, Pledgor and Grantor or any one or more of the foregoing, as
applicable, thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor, Pledgor and Grantor or any one or more
of the foregoing, as applicable, thereunder (as supplemented by the attached
supplemental Schedules to the Guarantee and Collateral Agreement) are true and
correct, in all material respects, on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct, in all material respects, as
of such earlier date (except that any reference to the “Closing Date” shall be
deemed to be a reference to the date hereof).

SECTION 2.    In furtherance of the foregoing, to the extent the New Subsidiary
is joining the Guarantee and Collateral Agreement as a Pledgor, and as security
for the indefeasible payment in full and performance of all of the Secured
Obligations, the New Subsidiary hereby pledges, hypothecates, assigns, charges,
mortgages, delivers, and transfers to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a continuing security interest in all of the New Subsidiary’s
right, title and interest in, to and under and whether direct or indirect,
whether legal, beneficial, or economic, whether fixed or contingent and whether
now or hereafter existing or arising in all of its Property constituting Pledged
Collateral.

SECTION 3.    In furtherance of the foregoing, to the extent the New Subsidiary
is joining the Guarantee and Collateral Agreement as a Grantor, and as security
for the indefeasible payment in full and performance, of the Secured
Obligations, the New Subsidiary hereby pledges, hypothecates, assigns, charges,
mortgages, delivers, and transfers to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a continuing Security Interest in all right, title and interest
in, to and under any and all of its Property constituting Article 9 Collateral
now owned or at any time hereafter acquired by the New Subsidiary or in which
the New Subsidiary now has or at any time in the future may acquire any right,
title or interest.

SECTION 4.    Each reference to an “Obligor”, a “Guarantor”, a “Subsidiary
Guarantor”, a “Pledgor”, or a “Grantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Subsidiary to the extent the New
Subsidiary is joining the Guarantee and Collateral Agreement in such capacity,
as indicated on the signature page hereto (or if no such indication is made,
then in each such capacity). The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

SECTION 5.    The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it

 

Exhibit I – Page 2



--------------------------------------------------------------------------------

and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

SECTION 6.    This Supplement may be executed in one or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary and (b) the Collateral Agent has executed a
counterpart hereof. Delivery of an executed counterpart to this Supplement by
facsimile or an electronic transmission of a PDF copy thereof shall be as
effective as delivery of a manually signed original. Any such delivery shall be
followed promptly by delivery of the manually signed original.

SECTION 7.    Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.

SECTION 8.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT WITHOUT GIVING EFFECT TO CONFLICT OF LAWS AND PRINCIPLES
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

SECTION 9.    In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 10.    All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 11.    Without in any way limiting the indemnification and expenses
provisions of the Guarantee and Collateral Agreement that have been incorporated
herein by reference, the New Subsidiary agrees to reimburse the Collateral Agent
for its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel for the Collateral Agent.

[Signatures begin on following page]

 

Exhibit I – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[Insert Company Name],

as New Subsidiary, in its capacity as a Subsidiary Guarantor, a Pledgor and a
Grantor

By:  

 

  Name:   Title:

 

Exhibit I – Page 4



--------------------------------------------------------------------------------

MIZUHO BANK (USA), as Collateral Agent By:  

 

Name:   Title:  

 

Exhibit I – Page 5



--------------------------------------------------------------------------------

Exhibit II

to the to the Guarantee and Collateral Agreement

FORM OF

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated [                ], 20[        ], is made by the Persons
listed on the signature pages hereof (collectively, the “Grantors”) in favor of
Mizuho Bank (USA), as Collateral Agent for the Secured Parties. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement and the Guarantee and Collateral
Agreement (each as hereinafter defined), as applicable.

WHEREAS, pursuant to the Term Loan Credit Agreement dated as of May 28, 2020 (as
may be amended, restated, amended and restated, supplemented, extended, renewed,
refinanced, waived or otherwise modified or replaced from time to time, the
“Credit Agreement”), among SUMMIT MIDSTREAM HOLDINGS, LLC, a Delaware limited
liability company (the “Borrower”), the Lenders and SMP TopCo, LLC, as
administrative agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”) for the Secured Parties, the
Lenders have extended Loans to the Borrower;

WHEREAS, in connection with the Credit Agreement, the Obligors have entered into
the Guarantee and Collateral Agreement in favor of the Collateral Agent dated as
of even date with the Credit Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in order to induce the Lenders to make such Loans;

WHEREAS, under the terms of the Guarantee and Collateral Agreement, the Grantors
have granted to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in, among other property, certain intellectual
property of the Grantors, and have agreed as a condition thereof to execute this
IP Security Agreement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

SECTION 1.    Grant of Security. Each Grantor hereby grants to the Collateral
Agent for the ratable benefit of the Secured Parties a security interest in all
of such Grantor’s right, title and interest in and to the following (the
“Collateral”):

(a)    the United States Patents (as defined in the Guarantee and Collateral
Agreement) set forth in Schedule A hereto;

(b)    the United States registered Trademarks (as defined in the Guarantee and
Collateral Agreement) and Trademarks for which United States applications are
pending set forth in Schedule B hereto; and

 

Exhibit II – Page 1



--------------------------------------------------------------------------------

(c)    the United States registrations of Copyrights (as defined in the
Guarantee and Collateral Agreement) set forth in Schedule C hereto.

SECTION 2.    Recordation. This IP Security Agreement has been executed and
delivered by each Grantor for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office and the
United States Copyright Office. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks record this IP Security Agreement.

SECTION 3.    Execution in Counterparts. This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

SECTION 4.    Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Guarantee and Collateral
Agreement. Each Grantor does hereby acknowledge and confirm that the grant of
the security interest hereunder to, and the rights and remedies of, the
Collateral Agent with respect to the Collateral are more fully set forth in the
Guarantee and Collateral Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this IP Security Agreement and the terms of
the Guarantee and Collateral Agreement, the terms of the Guarantee and
Collateral Agreement shall govern.

SECTION 5.    Governing Law. THIS IP SECURITY AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS IP SECURITY AGREEMENT AND ALL CLAIMS
RELATING TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING IN CONTRACT LAW OR TORT
LAW, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK.

SECTION 6.    Severability. In case any one or more of the provisions contained
in this IP Security Agreement should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Guarantee and Collateral Agreement shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

[Remainder of Page Intentionally Blank]

 

Exhibit II – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [each] Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

[NAME OF GRANTOR],

as [a] Grantor

By:  

 

  Name:   Title:

[NAME OF GRANTOR],

as [a] Grantor

By:  

 

  Name:   Title:

 

Exhibit II – Page 3



--------------------------------------------------------------------------------

Accepted and Agreed to:

MIZUHO BANK (USA),

as Collateral Agent

By:  

 

Name:   Title:  

 

Exhibit II – Page 4